Exhibit 10.57

Portions of this document have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a Request for Confidential
Treatment. Redacted/omitted portions are indicated with the notation: ***

MASTER LICENSE AND SERVICE AGREEMENT



VOICE MOBILITY INTERNATIONAL, INC.
and
AVAYA INC.



THIS MASTER LICENSE AND SERVICE AGREEMENT (the "Agreement") is made by and
between Voice Mobility International Inc., a Nevada corporation having a place
of business at

318 North Carson Street, Suite 208,Carson City, NV 89701 ("Licensor") and Avaya
Inc., a Delaware corporation having a principle place of business at 211 Mount
Airy Road, Basking Ridge, NJ 07920 ("Avaya").



RECITALS

Whereas, Licensor has developed and is engaged in selling, marketing, supporting
and maintaining certain software products that are listed in Schedule A which,
along with their associated Documentation, are collectively described in this
Agreement as the "Licensed Products"; and



Whereas, Avaya and/or certain Associated Entities (as defined below) wish to be
appointed as non-exclusive authorized distributors of the Licensed Products and
related services to Service Providers for use in providing voicemail services to
their customers and to End Users for use by their employees; and



Whereas, Avaya wishes to offer Service Providers and End Users hosted voicemail
services that utilize Licensed Products;



Whereas, Licensor possesses the authority and rights necessary to grant Avaya
the rights necessary for Avaya to serve as a distributor of the Licensed
Products and related services, and to provide hosted voicemail services; and



Whereas, Licensor desires to provide Avaya and/or certain Associated Entities
with such rights upon the terms and conditions set forth in this Agreement.



Now, therefore the parties, intending to be legally bound, hereby agree as
follows:



1. SCOPE OF AGREEMENT

This Agreement shall serve as the Master Agreement under which Licensor shall
license Licensed Products and provide related support services to Avaya and its
Authorized Providers for sublicensing and resale to a) Service Providers for the
provision of voicemail services to their end use customers and b) End Users for
their internal use, and so that Avaya can provide hosted voicemail services to
Service Providers for resale to their end user customers and to End Users for
their internal use. While the principal object of this agreement is the
licensing of Licensor's standard Licensed Products and related services, the
parties acknowledge that it may be necessary from time-to-time for Licensor to
develop customized software and/or customized software maintenance and support
services in order to meet the requirements of End Users and Service Provider
customers or requirements of Avaya Hosted Solutions. Such customized software
development, maintenance and support shall be undertaken by Licensor only
pursuant to separate agreement .The provisions of this Agreement may be
incorporated by reference into Participation Agreements to be entered between
Licensor and an Associated Entity. The provisions of this Agreement, as
incorporated into a Participation Agreement, and the applicable Participation
Agreement shall apply in relation to any Purchase Order that is submitted by the
Associated Entity that is party to such Participation Agreement and that quotes
the Avaya contract number of the applicable Participation Agreement. Licensor
shall look only to the Associated Entity that is party to a Participation
Agreement for performance of any obligations under the Participation Agreement.



2. APPOINTMENT AND DUTIES



Subject to the provisions of this Agreement, Licensor appoints Avaya as a
non-exclusive authorized distributor of the Licensed Products and related
services described in Schedule A and a non-exclusive provider of hosted
voicemail services that utilize Licensed Products, and Avaya accepts such
appointment. Avaya may sublicense the Licensed Products and resell the related
services to Service Providers and End Users either directly or through
Authorized Providers, and may use the Licensed Products and related services to
provide hosted voicemail services to Service Providers for resale to their end
user customers and to End Users for their internal use. The Licensed Products
and related services will be branded as Avaya products and services as further
specified in this Agreement and will be presented to the public by Avaya either
as stand-alone services or bundled with an Avaya Product.

3. DEFINITIONS

Unless the context clearly requires otherwise, the following expressions have
the following meanings:

3.1 "Agreement" means, as the context requires, (i) the terms and conditions
provided in this Agreement between Licensor and Avaya; or (ii) the contract
formed between an Associated Entity and Licensor when a Participation Agreement
is executed, including any Purchase Orders executed pursuant to a Participation
Agreement. References to this "Agreement" shall be deemed to include its
Schedules and Exhibits, which are incorporated by reference.



3.2 "Authorized Provider" means a member of Avaya's network of authorized
resellers, distributors, system integrators and authorized service providers.



3.3 "Associated Entity" means the appropriate Avaya legal entity for a given
location, which has executed a Participation Agreement, from among the
following: Avaya Inc., Subsidiaries of Avaya Inc., or an Avaya-nominated
Authorized Provider.



3.4 "Avaya" means Avaya Inc. or an Associated Entity that enters into or issues
a Purchase Order.



3.5 "Avaya Hosted Solution" means either Licensed Product, an Integrated
Offering or combination thereof, that Avaya, or an Associated Entity hosts for
End Users, either directly or through a Service Provider .



3.6 "Avaya Customers" means End Users and Service Providers.



3.7 "Avaya Product" means any hardware or software product or product that is a
combination of hardware and software that is manufactured by or on behalf of
Avaya and with which one or more Licensed Products may be bundled and
distributed in accordance with the terms of this Agreement to create an
Integrated Offering.

3.8 "Customer Support" means the end user customer assistance services described
in Schedule B.



3.9"Documentation" means any and all instruction and information manuals,
Specifications, user guides and other information, whether in printed or
electronic form, relating to the use, operation, and updating of the Licensed
Products.

 

3.10 "End User" means a person, company or other legal entity licensed under an
End User License to use the Licensed Products (either as a stand alone product
or as part of an Integrated Offering or Hosted Solution) for its own internal
purposes and not for redistribution to, or use on behalf of, others.



3.11 "End User Licenses" means any license that grants an End User the right to
use one or more Licensed Products solely for internal use.



3.12 "Integrated Offering" means the product that results from combination of
the Avaya Product(s) bundled with the Licensed Products. For purposes of this
Agreement, "bundled" or "bundling" is the process by which a product's
application interfaces, in source code form only, are modified for the purposes
of interfacing with another product, and no additional modifications to either
Source or Object code of the first product are made thereto.



3.13 "Licensed Product(s)" means the software (in source and object code form)
described in Schedule A together with any associated Documentation. Such
software shall include all current versions of the identified software, along
with all Upgrades, Updates and New Versions.



3.14 "New Version" means an enhancement to any Licensed Products and any
improved, modified or corrected version of the Licensed Products issued by
Licensor from time to time. New Versions are typically designated by a change in
the digits to the left of the decimal point (e.g. version 2.3 to 3.0).



3.15 "Object Code" means the Licensed Products in machine-readable, compiled
object code form.



3.16 "Participation Agreement" or "PA" means a written agreement between an
Associated Entity and Licensor for an identified region, stating that they
intend to do business with each other in that region in accordance with the
terms of this Agreement (as incorporated into the Participation Agreement),
during the term of the Participation Agreement. Each Participation Agreement
will incorporate by reference the terms and conditions of this Agreement, and
will indicate any changes which the parties agree to make based on local law,
local operational practice, or other concerns. Each Participation Agreement
shall be deemed a separate contract between the parties who sign it. The
Participation Agreement shall set forth the applicable region in which the
Associated Entity is authorized to sublicense both directly and indirectly the
Licensed Products.



3.17 "Purchase Order" means an order for Licensed Products, Services and/or
Training (irrespective of whether or not the order also covers other things)
submitted by Avaya or an Associated Entity under the applicable Participation
Agreement.



3.18 "Service Provider" means an entity that has entered into a Subscription
Service License with Avaya..



3.19 "Services" means the professional services that may be ordered pursuant to
Section 13.



3.20 "Source Code" in relation to the Licensed Products includes all of the
following: (i) the machine readable code which when compiled generates the
Licensed Products; (ii) all preparatory, design and development materials which
relate to the Licensed Products; (iii) all information of any description which
explains the structure, design, operation, functionality and/or sequence of
execution of the Licensed Products; (iv) all information of any description
which relates to the maintenance and/or support of the Licensed Products and
which is necessary for a reasonably skilled software engineer to maintain and
enhance the current releases of the Licensed Product(s).



3.21 "Specifications" means in relation to any Licensed Products, the technical
specifications, end user documentation, operating instructions, information
manuals, user guides and any other documentation, whether in printed or
electronic form, relating to the use, operation or performance of the Licensed
Products, including information identified in a statement of work ("SOW"). In
relation to the Services, "Specifications" means the technical specifications
detailed in the SOW that shall be provided by Licensor prior to any installation
or Services provided to an end user customer.



3.22 "Subscription Service" means a Hosted Solution sublicensed from a Service
Provider in units of one month, one quarter or one year of use, by an End User.



3.23 "Subscription Service License" means any license that grants a Service
Provider the right to provide , either directly or through its sublicensees,,
Subscription Service to End Users in any lawful manner.



3.24 "Training" means the training described in Schedule D.



3.25 "Update" means a patch, error correction or bug fix to a Licensed Products.



3.26 "Upgrade" means a change or improvement to a Licensed Products that
generally does not significantly change the function of the program. Upgrades
are typically designated by a change in the number to the right of the decimal
(e.g. "1.1").



3.27 References to "including" are to particular examples only, and no such
references are intended to be exhaustive or to limit in any way whatsoever the
interpretation of any preceding words or language.



3.28 References to "Avaya " or "Associated Entity" include their respective
successors and assigns.

 

4. SCHEDULES



The Exhibits and/or Schedules to this Agreement form part of this Agreement and
have full force and effect as if expressly set out in the body of this Agreement
and any reference to this Agreement includes the Exhibits and Schedules.
Schedules are as follows:

Schedule A - Licensed Product, Service and Training Descriptions and Pricing;

Schedule B - Customer Support;

Schedule C - Training;

Schedule D - Trademarks;

Schedule E- Development Schedule;

Schedule F- End User License Agreement

5. CONFLICT



To the extent there is any conflict between any of the clauses of this
Agreement, a Participation Agreement, any Purchase Order and the Schedules, the
conflict will be resolved according to the following order of priority:

The clauses of this Agreement;

The clauses of the Participation Agreement, if applicable;

the Schedules;

the Purchase Order.

6. LICENSED PRODUCT SPECIFICATIONS AND REQUIREMENTS

A complete description of the current release of each Licensed Product,
including its operational requirements and Specifications, is set forth in
Schedule A. Licensor shall provide Avaya an updated version of a Licensed
Product described in Schedule A (be it a New Version, Upgrade or Update) at
least 30 days before Licensor introduces a new Licensed Product or a version of
an existing Licensed Product that will have operational requirements and/or
Specifications that differ from those of the current version.



7. LICENSE GRANT

Licensor Grants Avaya:

A. a non-exclusive, worldwide right and license, with a right of sublicense, on
the terms of this Agreement to use and reproduce copies of Licensed Product for
(i) internal testing and development purposes; (ii) to bundle Licensed Product,
in Object Code form only, into Integrated Offerings; (iii) and to manufacture
Integrated Products and Hosted Solutions. Avaya may sublicense its rights under
this Subsection A, provided: 1) Avaya shall ensure that any sublicensee
hereunder shall be in bound in writing by terms equally as protective of
Licensor's rights as those in this Agreement; and, 2) Avaya be responsible for
all breaches of the terms of this Agreement by any sublicensee.

B. a non-exclusive, worldwide royalty-bearing right and license, with a right of
sublicense, on the terms of this Agreement, to market, promote, sublicense and
distribute (either directly or indirectly through Authorized Providers), and
support the Licensed Product, either as a stand alone product, or as part of an
Integrated Offering or Hosted Solutions, to Avaya Customers. Notwithstanding the
foregoing, Avaya shall have a royalty-free right to (i) demonstrate, and (ii)
grant evaluation license to, the Licensed Product (either as a stand alone
product or as part of an Integrated Offering or Hosted Solution) to interested
parties ("Evaluators"), provided that, with respect to (ii): (A) the Evaluators
shall enter a written agreement equally as protective of the Licensed Product(s)
as Avaya's standard evaluation agreement; and (B) the evaluation period shall
not exceed 180 days. Avaya may sublicense it rights under this subparagraph B
only to Authorized Providers, and provided that Avaya shall ensure that
Authorized Providers shall be bound by terms equally as protective of Licensor's
rights as the terms of this Agreement.

C. End User License Agreement. A copy of Licensor's End User License Agreement
("EULA") is attached hereto as Exhibit F. Avaya agrees that its End Users shall
be bound by license terms equally protective of Licensor as Licensor's EULA and
that Service Providers shall agree in writing that their End Users will agree in
writing to be bound by terms equally protective of Licensor as the EULA.

D. Trademark Licenses.



1. "Identification" means any semblance of any trade name, trademark, service
mark, insignia, symbol, logo, or any other designation or drawing of Avaya or
Licensor. Licensor will affix Avaya's Identification to the Licensed Products,
Documentation, and packaging materials produced for Avaya pursuant to this
Agreement per Avaya's instructions and its guidelines regarding the use of Avaya
trademarks, which Avaya shall provide to Licensor from time to time. Avaya
hereby grants Licensor a royalty-free, non-exclusive license:



(a) to duplicate and use Avaya designated Avaya Identifications for the limited
purpose of marking the Licensed Products provided under this Agreement; and

(b) to distribute such Avaya-branded Licensed Products to Avaya or as otherwise
authorized in writing by Avaya.

(c) Licensor shall remove or obliterate any Avaya Identification prior to any
use or disposition of any Avaya-branded Licensed Products or Licensed Products
rejected or not purchased by Avaya.



2. At no time shall either party make any claim to the Identifications of the
other party,

utilize the other party's Identifications in any way that will disparage or
portray that party in a false light, attempt to register any Identification that
is similar, or that might infringe, the other party's Identifications.



E. The parties acknowledge that the terms of this Agreement address the
manufacture and distribution of Integrated Offerings, either as a stand-alone
product or as part of a Hosted Solution. In the event Avaya develops a product,
solution or offering in which the Licensed Product is embedded or otherwise
integrated into an Avaya Product through modifications to the Source Code, the
parties will negotiate in good faith an agreement for the manufacture and
distribution of the Licensed Product as included in such product, solution or
offering.



8. LICENSOR SUPPORT



Licensor will provide Avaya with support pursuant to Exhibit B attached hereto.



9. CERTIFICATION

9.1 In the event that Avaya commercializes an Integrated Offering or Hosted
Solution, Avaya and Licensor shall forthwith agree upon and adopt certification
requirements (the "Certification Requirements") for such Licensed Products and
all new releases of such products. Licensor shall submit the Licensed Products
and all new releases of such products to Avaya for certification in accordance
with the Certification Requirements. Licensor shall use all commercially
reasonable efforts to comply with the Certification Requirements sufficiently in
advance of a mutually agreed upon general availability date to allow for
preparation by Avaya for the general availability of the Integrated Offering or
Hosted Solution. In the event that a release of the Licensed Products does not
pass the Certification Requirements within 30 days of the date agreed upon as a
general availability date, Avaya shall have the right to terminate this
Agreement without any further obligation to Licensor.

10. FUTURE RELEASES

Licensor shall ensure that future releases of Licensed Products are backward
compliant with at least the two immediately prior major releases of the Licensed
Product and will operate on computer hardware and in conjunction with operating
systems that are either identical to or the direct descendents of the original
operating systems instituted by Avaya. Licensor may develop future releases for
operating systems other than the current operating system(s) on which Licensed
Products operate, but should Licensor do so, it shall also produce and issue a
version of such release that operates on the current operating system(s) no
later than ninety (90) days after release of the version that operates on a
different operating system. Avaya and VMI agree that future releases of Licensed
Products may require additional hardware for new software components. Integrated
Third Party software may be modified as the system evolves and as the Third
Party software itself remains available.

In reliance on the future release schedule set forth in Schedule E, Avaya a
shall endeavor to give the Licensed Products preferential consideration over
competing products in developing its product roadmaps whenever such roadmap will
call for a software having the primary functionality of a Licensed Product. .
Unless mutually agreed otherwise by both parties, should Licensor fail to
provide any such future release of a Licensed Product on or before the
applicable date indicated in Schedule F and Avaya shall have not released
Licensor from such obligation, Licensor shall a) indemnify and hold Avaya and
its Authorized Providers harmless from all costs and damages suffered by them
and b) grant Avaya an immediate and permanent ten percent (10%) reduction in the
License Fees that would otherwise be due Licensor under Schedule A for any and
all net additional voicemail boxes added to any existing Subscription Service
License, End User License or Avaya Hosted Solution deployment subsequent to the
date on which the release was scheduled to be issued.

11. ORDERING AND SHIPPING



11.1 Ordering. Avaya may order copies of the Licensed Product (and accompanying
User Documentation) by submitting a Purchase Order in accordance with Licensor's
then-current order processing procedures, as furnished from time to time by
Licensor to Avaya. Licensor shall accept or reject a Purchase Order within five
(5) business days. Any Purchase Order that is not rejected within ten (10)
business days shall be deemed accepted. Any preprinted terms and conditions
included on a Purchase Order are not intended to have, and shall not have, any
legal effect whatsoever. Any specific non-standard provisions included in a
Purchase Order (excluding preprinted terms) that conflict with the provisions of
this Agreement will have no force or effect unless accepted by Licensor.



11.2. Avaya may, upon written notice to Licensor, cancel without penalty any
Purchase Order for Licensed Products or portion thereof at any time prior to
acceptance of the Licensed Product by an Avaya Customer Sublicensee under the
terms of their license agreement with Avaya..

 

11.3. Deliveries. Licensor shall comply fully with any specific shipping
instructions in any accepted Purchase Order. Licensor agrees to ship Licensed
Products F.O.B. Destination and to use its best efforts to ship all Licensed
Products to arrive on or before any agreed upon delivery dates. Title to the
media containing the copies of Licensed Products ordered by Licensee will pass
to Licensee upon delivery to Avaya.

11.4 Licensor shall be responsible for any and all penalties for non-performance
that may be imposed by a Sublicensee on Avaya or such other costs that Avaya
occurs as a result of Licensor's failure to comply with the delivery terms of an
accepted Purchase Order. The remedies set forth in this paragraph are in
addition to all remedies that Avaya may have in contract, equity or law.

12. ROYALTIES, FEES AND PAYMENT

12.1. In consideration of the rights and licenses granted here, for each *** or
*** thereof in which an End User has sublicensed the Licensed Product (either as
a stand alone product or as a part of an Integrated Offering or Hosted Solution
(each such *** hereafter referred to as a "***"), Avaya shall pay to Licensor a
*** royalty or *** thereof, as determined in Schedule A, based on the ***
license fee paid by the *** or ***, as the case may be, to Avaya, or by Avaya
with respect an Avaya Hosted Solution (net of (i) discounts; (ii) purchase,
sale, use, VAT or other taxes; (iii) customs duties, fees, levies and
commissions, excluding *** to be paid to VMI; and (iv) credit given the end user
as a service warranty remedy)(the "License Fee").

12.2. *** Avaya shall provide a detailed report to Licensor of Subscription
Service, End User and Avaya Hosted Solution ***. This report shall generally be
generated by mailbox accounting software contained within the Licensed Product,
although Avaya may use its own accounting tools to determine the *** for the
***. This report shall be due to Licensor within seven (7) days from the end of
***.

12.3 Avaya shall pay the royalties within forty-five (45) days from the date
upon which Licensor has invoiced Avaya based on the *** provided to Licensor by
Avaya within seven (7) days from the end of ***.



12.3 Licensor shall have the right, upon ten days written notice (and in no
event during the final ten business days of a fiscal quarter) to have a mutually
acceptable nationally recognized accounting firm audit Avaya's records
reasonably related to the sublicensing and use of Licensed Products once each
calendar year, at Licensor's own expense.

12.4 Customer Support and Maintenance. Avaya will pay Licensor for the
maintenance services to be provided by or for Licensor to Avaya, pursuant to
Section 8 and support services pursuant to 14.2 at Licensor's then current
hourly rate set out in Exhibit B. Unless payment terms more favorable to Avaya
are stated on Licensor's invoice and Avaya elect to pay on such terms,
undisputed invoices for Customer Support and Maintenance shall be payable no
later than the forty-fifth (45th) day after the date of receipt of a proper
invoice.12.5. Training and Services. Avaya will pay for Services pursuant to
Sections 13 at Licensor's then current prices or rates and Training at the rates
set forth in Exhibit C. Training and services shall be invoiced upon completion.



Unless payment terms more favorable to Avaya are stated on Licensor's invoices
and Avaya elects to pay on such terms, undisputed invoices for Services and
Training shall be payable no later than the forty-fifth (45th) day after the
date of receipt of a proper invoice. Unless otherwise specified in the
applicable Participation Agreement, all payments shall be in U.S. Dollars and
shall be in a form acceptable to Licensor.



12.5 Invoicing Addresses.



A. Invoices for Support and Training shall be submitted by Licensor to the
attention of Joan Blondina; 211 Mount Airy Road, Rm. 2E554; Basking Ridge, NJ
07920, or such other person at such address as Avaya may provide to Licensor in
writing.

B. All other invoices for goods or services provided under this Agreement should
be sent to Avaya Accounts Payable; 211 Mount Airy Road, Room 2E554; Basking
Ridge, NJ 07920.

12.6 Unless otherwise specified in the applicable Participation Agreement, all
payments shall be in U.S. Dollars and shall be in a form acceptable to Licensor.

12.7 Taxes. Avaya shall be responsible for all taxes (including sales, use,
property, excise, value added and gross receipts but not including taxes based
on Licensor's income), import duties and fees and charges of any kind levied or
imposed by any federal, provincial, state or local governmental entity for
Licensed Products or services provided under this Agreement. Avaya agrees that
if any of the foregoing taxes and charges are paid by Licensor, Avaya shall
reimburse Licensor for the amount paid plus any related expenses incurred and
interest assessed. Prices set forth in this Agreement are exclusive of local,
state, provincial or federal sales taxes.



13. SERVICES.

By mutual agreement with Licensor, Avaya, Associated Entities Authorized
Providers and their licensees (including Avaya Customers) may contract with
Licensor for the provision of Services pursuant to Licensor's then current terms
for Services, or as mutually agreed between the parties.

14. CUSTOMER SUPPORT

14.1 Tier I, II, and III support of Avaya Customers shall be provided on a 24/7
basis by Avaya, or such agents as it may designate from time to time. Tier IV
support, including pre-releases of Licensed Products, shall be provided by VMI
on a 24/7 basis at no additional cost to Avaya. Avaya will grant to Licensor all
licenses reasonably necessary to for Licensor to perform its obligations
hereunder. The definitions, support requirements and performance metrics of Tier
I, II, III and IV support are described in Schedule B. Avaya shall pay
Licensor's current published standard rates set forth in Schedule B for Licensor
technical support unrelated to defective operation of Licensed Products. If this
support requires travel, Avaya will pre-approve the travel arrangements, and pay
for the pre-approved customary and reasonable out-of-pocket expenses.

14.2 Any customer support provided by either party in support of Licensed
Product sales efforts shall be provided by each party at its own sole cost.

15. AVAYA TRAINING

15.1 Avaya, Associated Entities, Authorized Providers, and their licensees
(including Avaya Customers) , may schedule and enroll in Licensor's standard
training courses on Licensor's then current standard terms and conditions, or as
otherwise mutually agreed to between the parties. A. Licensor shall provide
training as specified in a Purchase Order and, if appropriate, as further
detailed in a statement of work ("SOW"). Orders for Training may be cancelled in
writing without penalty at any time prior to the commencement of such services
or training.



15.2 Avaya personnel will complete the Tier III training described in Schedule D
to the satisfaction of both parties. Licensor warrants that upon completion of
this training, Avaya personnel will be fully qualified to deploy and manage the
Licensed Products that are available on the effective date of this agreement and
to provide Tier III customer support without requiring technical support from
Licensor. This training may take place concurrently with deployment of the first
installation and turn of Licensed Products under this Agreement (trial or
production deployment) to maximize real world experience and education. Prior to
the commencement of this training, Licensor shall provide Avaya a description of
the personnel skill pre-requisites to Tier III training and the training plan.
Avaya shall pay all customary and reasonable out-of-pocket expenses for all
Licensor technical training personnel as well as current scheduled daily rates
for each Licensor resource involved, unless the parties agree otherwise in
writing.



As New Versions, Upgrades and Updates of Licensed Products are issued, Licensor
shall provide Avaya personnel training sufficient to permit them to provide Tier
III support without requiring technical support from Licensor. In addition
Licensor shall provide Avaya telephone and e-mail support for Tier III issues
related to each such New Version, Upgrade or Update during the ninety (90) days
after such release is first made available for use.



The support commitments will be reviewed annually to ensure the customer support
is meeting the current client-set support requirements.



16. WARRANTY

16.1 Authority to Sign. Each person signing this Agreement represents and
warrants that he or she is duly authorized and has legal capacity to execute and
deliver this Agreement. Each party represents and warrants to the other that the
execution and delivery of this Agreement and the performance of such party's
obligations have been duly authorized and that the Agreement is a valid and
legal agreement binding on the party and enforceable according to its terms.

Each party warrants and represents to the other that it is properly constituted
and incorporated under the laws of the jurisdiction of its incorporation and has
all necessary licenses, registrations, consents and approvals from all relevant
governmental, quasi-governmental and regulatory bodies to perform its
obligations under this Agreement.

16.2 Licensed Product Warranty. Licensor warrants that the Licensed Products
will substantially achieve the functionality set forth in and materially conform
to Licensor's then current Documentation; provided that the foregoing warranty
does not apply: (i) where the Licensed Products is not used in accordance with
the Documentation; (ii) if the Licensed Products or any part of thereof has been
altered or modified other than by or as approved by Licensor or in accordance
with the Documentation; or (iii) where a defect in the Licensed Products has
been caused by any of malfunctioning equipment not supplied or approved by
Licensor. Licensor shall repair or replace License Software that fails to
conform to this warranty, which shall be Avaya's exclusive remedy for breach of
this warranty. The manner in which Avaya shall seek to limit the warranty
remedies available to Service Providers and End Users or to any sublicensee
under any arrangement in which Avaya supplies an Avaya Hosted Solution shall be
determined through discussions between VMI and Avaya on a contract-by-contract
basis.



16.3 Virus and Time Bomb Warranty and Indemnity. Licensor warrants that at the
time of shipment of the Licensed Product to Avaya or its Authorized Providers
Licensed Product shall contain a malicious code, program or other internal
component (e.g. computer virus, computer worm, computer time bomb or similar
component) which could damage, destroy or alter the Licensed Products or the
systems on which they operate or with which they interoperate ("Viruses").
Licensor further warrants that at the date of shipment to Avaya or its
Authorized Providers no Licensed Product shall contain any defects or code that
will stop the Licensed Product from functioning or performing fully in
accordance with their Specifications after any period of time or event (i.e.,
contain any "Time Bombs"). Licensor shall immediately advise Avaya, in writing,
upon reasonable suspicion or actual knowledge that any Licensed Product provided
under this Agreement contain any Viruses or Time Bombs, and shall indemnify and
hold Avaya, its Authorized Providers and all other affected parties harmless
from any damage resulting from any Licensed Product containing a Virus or Time
Bomb.



16.4 Title/Third Party Software. Licensor represents and warrants that it has
full title and property in all elements of the Licensed Products, and that
Licensor does not need the consent of any third party in order to permit and
authorize Avaya, its Authorized Providers, or their sublicensees (including
Customer Sublicensees), to use the Licensed Product in accordance with this
Agreement. Licensor further warrants that, as of the date of this Agreement,
Licensor is not aware of any claim of any third party to own any portion of any
Licensed Product, or to possess any patent, trademark, copyright, trade secret
or other intellectual property rights allegedly infringed by any Licensed
Product. In the event Licensor decides to use third party products in a Licensed
Product, or any Update, Upgrade, or New Version thereto, Licensor shall obtain
Avaya's prior written approval before including such software.l.

16.5 Avaya and its Authorized Providers may pass through LICENSED PRODUCT, VIRUS
AND TIME BOMB AND THIRD PARTY SOFTWARE WARRANTY to Sublicensees. In the event
that a sublicensee has a warranty claim under these warranties, that Sublicensee
shall notify Avaya and Avaya will contact Licensor to respond to such claim.

16.6

Warranties by Licensee. Avaya will not make any representations, warranties or
guarantees on behalf of Licensor or its suppliers with regard to the Licensed
Products, and will not make any false or misleading representations, warranties
or guarantees with regard to such Licensed Products to Sublicensees.



 

16.7

DISCLAIMER OF WARRANTY. EXCEPT FOR any express WARRANTies made herein AND TO THE
EXTENT APPLICABLE LAW PERMITS EITHER PARTY TO LIMIT ITS WARRNTIES, LICENSOR AND
AVAYA MAKE NO WARRANTIES WHATSOEVER, EITHER EXPRESS OR IMPLIED, WITH REGARD TO
THE LICENSED PRODUCTS AND ANY SERVICES COVERED BY the AGREEMENT, INCLUDING BUT
NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR
A PARTICULAR PURPOSE. LICENSOR DOES NOT WARRANT, GUARANTEE, OR MAKE ANY
REPRESENTATIONS THAT THE LICENSED PRODUCTS is ERROR-FREE OR REGARDING THE USE,
OR THE RESULTS OF THE USE, OF THE LICENSED PRODUCTS OR USER DOCUMENTATION IN
TERMS OF CORRECTNESS, ACCURACY, RELIABILITY OR OTHERWISE.





17. SOURCE CODE ESCROW



A. Licensed Product Source Code shall be deposited with a mutually acceptable
source code escrow agent. The costs of basic Source Code Escrow services
(excluding optional services available to Licensor as the depositing party) will
be funded by Avaya. Avaya may terminate this Agreement without cost or liability
in the event that the parties have not entered into a source code escrow
agreement by September 1, 2003, or such subsequent date to which the parties
shall agree in writing.





B. Licensor shall deposit revised and/or new Source Code within thirty (30) days
of Licensor's issuance of any Upgrade, Update or New Version of any then-current
release of each Licensor Product. The escrow agent will be directed to release
the Source Code to Avaya in the event that a) Avaya notifies Licensor that the
support provided by Licensor pursuant to the section entitled "CUSTOMER SUPPORT"
has fallen below the indicated acceptable Tier IV support minimums set forth in
Schedule B over a five day period and Licensor fails to bring its support up to
the acceptable minimums over the five day period commencing the day after
receipt of such notice, b) VMI fails to correct a material defect in a Licensed
Product and restore its operation to within specification within one hundred
sixty-eight (168) hours of Licensor's receipt of notice of the defect or c)
Licensor becomes insolvent or is the subject of a petition instituting
bankruptcy, receivership, insolvency, reorganization or other similar
proceedings ("Licensor Insolvency"). Licensor shall obtain and provide Avaya
such consents to the subordination of third party rights as Avaya shall deem
necessary to ensure that none of the rights granted Avaya in this section of
this Agreement can be adversely affected by or impaired through

the exercise by third parties of their rights in and relating to Licensor
Products.



C. Upon the release of the Source Code due to the failure of Licensor to
discharge its customer support obligations properly and fully, Avaya shall have
a non-exclusive, royalty-free worldwide right and license to use the Source Code
in any lawful manner to maintain and support Licensed Products. Avaya shall
return the Source Code to the escrow agent, and the foregoing license shall be
suspended, if Licensor restores its support performance within the minimum
acceptable levels set forth in Schedule B within thirty (30) days of the release
of such materials to Avaya ("Cure Period"). Should Licensor fail to restore its
support performance to within the minimum acceptable levels set forth in
Schedule B within the Cure Period, the license described in the first sentence
of this paragraph shall remain in effect until Avaya is no longer contractually
obligated to provide customer support to any Authorized Provider, Service
Provider or End User.



D. Upon the release of the Source Code due to the failure of Licensor to correct
a material defect in a Licensed Product within the specified period in which it
is to be corrected or Licensor Insolvency, Avaya shall have a perpetual,
non-exclusive, royalty-free worldwide right and license to use the Source Code
in any lawful manner to: (i) maintain and support Licensed Products, (ii) to
modify and enhance the Licensed Products as Avaya desires, and (iii) to license
the modified or enhanced Licensed Product pursuant to the terms of Section 7 of
this Agreement, provided, with respect to iii that Licensor pays royalties under
Section 12 of this Agreement to any successor in interest of Licensor.

18. PARTIES' RIGHT TO WORK WITH OTHERS

This Agreement neither grants Licensor an exclusive right or privilege to supply
to Avaya any or all software and/or equipment which Avaya may require, nor
requires the purchase of any Licensed Products from Licensor by Avaya. Avaya may
contract with other suppliers for the supply of comparable software and/or
equipment. Licensor reserves the right to appoint other authorized sublicensors
and users of the Licensed Products during the term of this Agreement. Avaya
reserves the right during the term of this Agreement to promote and sell its own
voicemail products and those of third parties that compete with the Licensed
Products.

In addition, until expiration of the Initial Term (as defined in entitled "TERM;
EXPIRATION AND TERMINATION), during the term of this Agreement, Licensor shall
not i) offer any End User or Service Provider under contract with Avaya for a
Subscription Service License, an End User License, or an Avaya Hosted Solution
(any such contract and the other party thereto henceforth referred to as an
"Avaya Contract") a) the right to use any Licensed Product, b) a hosted
voicemail service that utilizes a Licensed Product or c) any other arrangement
that would grant an Avaya Contract the right to use or benefit from the use of a
Licensed Product, ii) permit its personnel to participate in sales interactions
between other sublicensors and distributors of Licensed Products ("Non-Avaya
Distributors") and Avaya Contracts, iii) develop customized software or feature
sets for use by Avaya Contracts without Avaya's concurrence, iv) offer any
Non-Avaya Distributor non-standard pricing for Licensed Products, Services,
Training or hosted voicemail services that utilize Licensed Products (defined as
pricing that differs from the general non-customer-specific pricing that
Licensor has offered such Non-Avaya Distributor or which, under the MOST FAVORED
DISTRIBUTOR clause below, would require adjustment of the pricing offered by
Licensor to Avaya) that may be offered to an Avaya Contract, unless such pricing
has previously been offered to Avaya in writing, or v) take any other action not
required by its contracts with other Distributors to facilitate an Avaya
Contract obtaining Licensed Products, Services, Training or hosted voicemail
services from someone other than Avaya.

Should Licensor breach the foregoing undertaking and any affected Avaya Contract
(i) enter into an arrangement with Licensor or another Distributor to obtain
licenses and/or services similar to those provided under its contract(s) with
Avaya, (ii) cease to utilize the rights, licenses and services purchased under
its Avaya Contract for any reason or (iii) dramatically reduce its use of such
rights, licenses or services for any reason, Licensor shall pay to Avaya, as
liquidated damages in satisfaction of all claims and for all rights to proceed
with any such transaction or arrangement, and not as a penalty, the sum derived
by multiplying (a) the highest number of Licensed Product-enabled voice
mailboxes that the Avaya Contract had licensed from Avaya or its Authorized
Provider during any one (1) month over the previous two (2) years, times (b) the
difference between the mailbox fee charged by Avaya to the Avaya Contract less
the License Fee set forth in Schedule B that is applicable to such volume of
voice mailboxes, times (c) twenty-four (24). Licensor shall pay the foregoing
liquidated damages to Avaya in 24 equal monthly installments, with the first
such installment to be on the last day of the month in which the events occurred
that give rise to Avaya's entitlement to such damages.



19. MOST FAVORED DISTRIBUTOR

In consideration of Avaya's undertakings herein to market Subscription Service
Licenses, End User Licenses and Avaya Hosted Solutions, until Final Expiration
(as defined in paragraph C of the section entitled "TERM; EXPIRATION AND
TERMINATION), Licensor shall not (a) offer to provide or provide to any third
party any of rights, licenses, Services or Training identical or similar to
those provided hereunder to Avaya at a price less than the lowest price at which
Licensor has offered to provide such item(s) to Avaya, except to the extent that
differences in price are justified by differences in the quantity or quality of
items offered, or differences in the terms and conditions of the offers that
affect Licensor's cost of providing the item(s) (hereafter "a Lower Price"), or
(b) make any release of Licensed Products available to any third party for
marketing, licensing or other use prior to making such release of Licensed
Products available to Avaya for such use. In the event that Licensor offers any
third party a Lower Price, Licensor shall immediately a) adjust the prices of
the affected items so that all future Avaya purchases shall be at or below the
Lower Price, b) with respect to Avaya purchases made of such items commencing on
the day that Licensor offered the Lower Price to a third party, refund to Avaya
the difference between what Avaya paid Licensor for each such item and the Lower
Price for the item and c) in the event that the other party receiving the Lower
Price secures sublicenses of Licensed Product that Avaya had sought to provide,
Licensor shall pay Avaya fifty percent (50%) of the license fees that Licensor
receives from this other party with respect to these sublicenses for a period of
twelve (12) months, commencing with the calendar month after such sublicenses
are secured by the other party. In the event that (b) of the first sentence of
this paragraph is violated and the other party receiving the Lower Price secures
sublicenses of Licensed Product that Avaya had sought to provide, Licensor shall
pay to Avaya, as liquidated damages in satisfaction of all claims and for all
rights to proceed with any such transaction or arrangement, and not as a
penalty, Avaya fifty percent (50%) of the license fees that Licensor receives
from this other party with respect to these sublicenses for a period of twelve
(12) months, commencing with the calendar month after such sublicenses are
secured by the other party. Licensor shall pay the foregoing liquidated damages
to Avaya in 12 monthly installments, with the first such installment to be on
the last day of the calendar month after the events occurred that give rise to
Avaya's entitlement to such damages.

Avaya shall have the right, once every six months, upon ten (10) days written
notice (and in no event during the final ten days business days of Licensor's
fiscal quarter), to have a mutually acceptable nationally recognized accounting
firm audit Licensor's records reasonably related to its obligations under this
Section 19, at Avaya's expense.



20. SET-OFF



Avaya shall have the right to set-off any and all damages, liabilities or other
amounts due Avaya hereunder, including, but not limited to, amounts due Avaya as
damages for breach of this Agreement (including its warranties), amounts due
Avaya under the Sections entitled "FUTURE RELEASES", "LICENSED PRODUCT
WARRANTY", "VIRUS AND TIME BOMB WARRANTY AND INDEMNITY", "SERVICES AND TRAINING
WARRANTY", "PARTIES' RIGHT TO WORK WITH OTHERS", "MOST FAVORED DISTRIBUTOR",
"INFRINGEMENT AND PRODUCT LIABILITY" or amounts otherwise due Avaya in
connection with this Agreement, against License Fees and Service Fees earned by
VMI but not yet paid. Nothing herein shall alter the limitation on Licensor's
liability set forth in the section entitled "Limitation of Liability". In the
event Avaya decides to exercise its rights under this Section 20, Avaya shall
notify in writing Licensor of its intent to do so and Licensor shall have 10
days to either accept or dispute in writing Avaya's rights hereunder. In the
event that Licensor disputes Avaya's right to set off hereunder, the parties
agree to go to arbitration pursuant to the terms of Section 26F hereunder. Until
a final decision has been reached in the arbitration, Licensor agrees that it
will not declare Avaya in breach for its failure to pay any of the disputed
amounts pursuant to the terms of Section 25. In the event the final judgment of
the arbitration is that Avaya is not entitles to set off under this Section 20,
Avaya shall pay Licensor any outstanding disputed amounts within seven (7) days
of the date of the arbitration judgment.



21. CONFIDENTIALITY



Each party acknowledges that it may disclose to each other certain information,
data, software, and other materials containing valuable trade secrets and other
proprietary information or that, because of each other's access thereto or its
activities contemplated by this Agreement, each party itself may develop
sensitive information relating to the Licensed Products or the market therefor
(collectively, the "Confidential Material"). Each Party shall use and disclose
the Confidential Materials solely for the purpose of fulfilling its obligations
under this Agreement. Each Party further acknowledges that unauthorized use or
disclosure of such Confidential Material could irreparably injure the other,
which injury may not be remedied solely by the payment of money damages, and
covenants and agrees that it will hold in strict confidence and not disclose,
reproduce or use for any purpose whatsoever any Confidential Material with the
exception of information which (i) is already in the public domain at the time
of disclosure; or (ii) after disclosure or development becomes a part of the
public domain by publication through action other than by each other in
violation of this Agreement or any other confidentiality agreement between Avaya
and Licensor (a "Confidentiality Agreement"); or (iii) is received by either
party after the time of disclosure from a third-party who did not require such
information to be held in confidence and who did not acquire, directly or
indirectly through one or more intermediaries, such information from each other
under any obligation of confidence; (iv) is independently developed or derived
by a party; or (v) is agreed to by both parties in writing in advance of such
publication, reproduction, or use. Each Party further agrees to disclose
Confidential Material only to those of its employees, subcontractors and
Authorized Providers who have a need to know same as contemplated by the
purposes of this Agreement and who are bound by confidentially agreements with
the party. Both parties agree, at their own expense, to take such steps as may
be required to enforce those confidentiality agreements against such employees
(whether or not they are then an employee of each party), subcontractors and
Authorized Providers with respect to Confidential Material. The provisions of
this Agreement shall not limit any rights that either party may have under any
Confidentiality Agreement, whether in force before or after this Agreement. All
of the provisions of this paragraph shall survive any termination or expiration
of this Agreement.



23. INFRINGEMENT AND PRODUCT LIABILTY



A. Upon written notification to Licensor of any claim or action against Avaya,
an Authorized Provider, a Service Provider, or End Users that any Licensed
Products, Service or training infringes any patent, copyright, trademark or
other intellectual property right of a third party, Licensor shall immediately
take control of the settlement of such claim and the defense of any litigation
resulting therefrom and shall indemnify and hold Avaya, its Authorized
Providers, Service Providers, End Users and other sublicensees under this
Agreement, and the officers, directors, agents and employees of the
aforementioned parties, harmless from any expenses, damages, or costs of such
settlement and defense and any judgment resulting therefrom. Should Licensor
fail to take control of the settlement of such claim and the defense of any
litigation resulting therefrom, Avaya may take control of such activities and
Licensor shall reimburse all expenses that Avaya incurs in such undertaking. If,
the use by Avaya, any Authorized Provider, Service Provider, End User, or any
other sublicensee under this Agreement of the Licensed Products, Services or
training is prevented by an injunction, Licensor shall, at its option, either
(i) replace such parts of such Licensed Products, the Services or training as
have been enjoined with parts, products, Services or Training that have
materially the same functionality or purpose as the enjoined products, Services
or training ("Functionally Equivalent Products or Services", or (ii) procure a
license for Avaya, and all of its Authorized Providers, Service Providers, End
Users and other sublicensees under this Agreement to use the Licensed Product or
Services training, or (iii) reimburse to Avaya, its Authorized Providers,
Service Providers, End Users or other sublicensees under this Agreement the fees
(including royalties, as the case may be) previously paid pursuant to this
Agreement to Licensor for the Licensed Products, Services or Training, and (iv)
indemnify Avaya, its Authorized Providers, Service Providers, End Users and
other sublicensees for all costs resulting from their inability to use the
enjoined Licensed Products, Services or training.



B. Upon written notification to Licensor by Avaya, an Authorized Provider,
Service Provider, End User, or any other sublicensee under this Agreement of any
claim or action in which it is alleged that Avaya, an Authorized Provider,
Service Provider, End User or any other sublicensee hereunder is liable to any
third party, for products liability caused by any Licensed Products d Licensor
shall assume responsibility for such claim and the defense or settlement of any
litigation resulting solely therefrom and shall indemnify and hold harmless
Avaya or such Authorized Provider, Service Provider, End User or end user
customer, and the officers, directors, agents and employees of the
aforementioned parties, from any expenses, damages, or costs of defense, and any
settlements or judgments resulting therefrom. Should Licensor fail to assume
responsibility for such claim and the defense or settlement of any litigation
resulting therefrom, Avaya may take control of such activities and Licensor
shall reimburse all expenses that Avaya incurs in such undertaking.



C. Licensor shall defend, indemnify and hold harmless Avaya, Authorized
Providers, Service Providers, End Users and end user customers, and the
officers, directors, agents and employees of the aforementioned parties, from
and against any claims, suits, actions, demands, costs, settlements, liens,
losses, expenses and all other liabilities, including reasonable attorneys' fees
on account thereof that arise out of or result from: (1) injuries or death to
persons or damage to property, including theft, in any way arising out of,
caused, or alleged to have been caused by or on account of the operation of
Licensed Products or Licensor's provision of Services or training or persons
employed by or furnished by Licensor; (2) assertions under Workers' Compensation
or similar acts made by persons furnished by Licensor or by any subcontractor or
by reason of any injuries to such persons for which Licensor would be
responsible under Workers' Compensation or similar acts if the persons were
employed by Licensor; (3) any failure on the part of Licensor to satisfy all its
Licensors' and subcontractors' claims for labor, equipment, materials and other
obligations relating directly or indirectly to the operation of Licensed
Products or provision of Services or Training; (4) any failure by Licensor to
perform its obligations under the insurance requirements set forth herein; (5)
assertions or claims for entitlement which any of Licensor's employees or
personnel might have or might make relative to rights or privileges in any Avaya
employee benefit plans or (6) any breach of this Agreement by Licensor,
regardless of whether such breach has been specifically enumerated in this or
other provisions of this Agreement. Licensor agrees to defend such indemnified
parties upon written notification and request, against any such claim, demand or
suit.



D. Anything to the contrary notwithstanding, Licensor assumes no obligation or
liability for any expenses, damages, or costs resulting from any actions or
claims of intellectual property infringement arising solely from (i) the
combination by Avaya of Licensed Products with any other product or service,
when the combination is alleged to be the source of the infringement and
Licensor has not specified or authorized the combination, (ii) Licensor's
compliance with the designs, specifications, or instructions of Avaya, (iii) any
actions or claims of trademark infringement involving any marking or branding of
the Licensed Products by Avaya that was not applied or approved in advance by
Licensor, or (iv) any modification of a Licensed Product by Avaya (unless made,
directed or authorized by Licensor).



E. The indemnification rights provided herein shall be conditioned upon (i) the
indemnified party notifying Licensor promptly in writing of the claim or action
for which indemnification is sought; and (ii) the indemnified party providing
reasonable cooperation in the settlement or defense of such claim or action at
no cost to Licensor (except for reasonable out-of-pocket traveling expenses). An
indemnified party may participate in the defense of any indemnified matter
through counsel of its own choice and at its own expense..



24. LIMITATION OF LIABILITY



EXCEPT FOR PERSONAL INJURY (INCLUDING DEATH) AND DAMAGE TO REAL OR TANGIBLE
PERSONAL PROPERTY, AND EXCEPT FOR THE LIABILITIES EXPRESSLY ASSUMED BY THE
PARTIES UNDER THE SECTIONS ENTITLED "WARRANTY", "INFRINGEMENT AND PRODUCT
LIABILITY" "CONFIDENTIALITY", AND "MISCELLANEOUS", THE LIABILITY OF EITHER PARTY
FOR ANY CLAIMS, LOSSES, DAMAGES OR EXPENSES FROM ANY CAUSE WHATSOEVER REGARDLESS
OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL NOT EXCEED
$1,000,000 (US$). EXCEPT FOR PERSONAL INJURY (INCLUDING DEATH) AND DAMAGE TO
REAL OR TANGIBLE PERSONAL PROPERTY AND THE LIABILITIES ASSUMED IN THE SECTIONS
OF THIS AGREEMENT ENTITLED "INFRINGEMENT AND PRODUCT LIABILITY", "FUTURE
RELEASES", "WARRANTY", AND "CONFIDENTIALITY", IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER OR TO ANY OTHER COMPANY OR ENTITY FOR ANY INCIDENTAL,
RELIANCE, CONSEQUENTIAL OR ANY OTHER INDIRECT LOSS OR DAMAGE (INCLUDING LOST
PROFITS OR REVENUES OR CHARGES FOR COMMON CARRIER TELECOMMUNICATION SERVICES OR
FACILITIES ACCESSED THROUGH OR CONNECTED TO PRODUCTS) ARISING OUT OF THIS
AGREEMENT. THIS SECTION SHALL SURVIVE FAILURE OF AN EXCLUSIVE REMEDY.



25. TERM; EXPIRATION AND TERMINATION

A. Unless previously terminated in accordance with the provisions of this
Agreement, the initial term of this Agreement shall commence on the date on
which the last of the Parties has executed and delivered this Agreement and
expire three (3) years from the date hereof (the "Initial Term"). Avaya may
extend the term of this agreement for up to five (5) additional one (1) year
terms by providing Licensor notice of term extension on or before ninety (90)
days prior to expiration of the current term.



B. Either Party may terminate this Agreement by written notice to the other
Party, if such other Party shall be in material default in the payment or
performance of any of its obligations hereunder and such default continues for
at least thirty (30) days after notice thereof.



C. If this Agreement expires or is terminated by either party for any reason
other than default by Licensor, Avaya shall remain liable to Licensor for
payments due on that date ("End of Term") with respect to Licensed Products,
Services and Training previously provided to Avaya. Notwithstanding any such
termination or expiration of this Agreement, and subject to Avaya's payment of
the License Fees and the applicable fees for Services and Training in effect on
the End of Term, Licensor's obligations a) to provide Licensed Products,
Services and Training on the terms in effect on the End of Term for sublicensing
and resale to Avaya Contracts in effect at the End of Term ("Continuing Avaya
Contracts"), b) to provide such Licensed Products, Services and Training in
accordance with the provisions of the section entitled "MOST FAVORED
DISTRIBUTOR", and c) to restrict its dealings with respect to Continuing Avaya
Contracts and Non-Avaya Distributors in accordance with the second and third
paragraphs of the section entitled "PARTIES' RIGHT TO WORK WITH OTHERS", shall
survive such expiration or termination of this Agreement with respect to each
Continuing Avaya Contract until Avaya and/or each Continuing Avaya Contract
elect(s) not to extend, renew or reformulate upon its expiration a Continuing
Avaya Contract or not to extend, renew or reformulate upon its expiration any
contract extension, renewal or reformulation that is in any respect derivative
of a Continuing Avaya Contract. ("Final Expiration"). Without limiting the
generality of the foregoing, Licensor's continuing obligations with respect to
Continuing Avaya Contracts shall include the obligations to comply with the
sections entitled "LICENSED PRODUCT DELIVERABLES", "FUTURE RELEASES", "LICENSED
PRODUCT WARRANTY", "CUSTOMER SUPPORT", "AVAYA TRAINING", "SOURCE CODE",
"PURCHASE OF SERVICES AND TRAINING", "SERVICES AND TRAINING WARRANTY", and
"SET-OFF", all of which shall remain in effect until Final Expiration.



In all events, Avaya's right to possess and maintain an archival copy of all
Licensed Product(s) provided hereunder and the sections entitled "VIRUS AND TIME
BOMB WARRANTY AND INDEMNITY", "LICENSED PRODUCT WARRANTY", "SERVICES AND
TRAINING WARRANTY", "ADDITIONAL WARRANTIES", "CONFIDENTIALITY", "INFRINGEMENT
AND PRODUCT LIABILITY", "LIMITATION OF LIABILITY", "TERM; EXPIRATION AND
TERMINATION" and "MISCELLANEOUS" shall survive the expiration or termination of
this Agreement.



D. Neither party shall be liable to the other on account of termination of this
Agreement, either for compensation or for damages of any kind or character
whatsoever, on account of the loss by Licensor or Avaya of present or
prospective profits on sales or anticipated sales, good will, or expenditures,
investments or commitments made in connection therewith or in connection with
the establishment, development or maintenance of either party's business except
as provided in paragraph C above.



E. Licensor shall ensure the availability of Licensed Products, or products of
equal or better functionality, for five (5) years following the expiration or
termination of this Agreement.



F. Change of control of either party shall not provide an independent ground for
termination of this agreement.



26. MISCELLANEOUS



A. Nothing in this Agreement shall in any way constrain the right of Avaya or
any Authorized Provider, to determine the prices each charges Service Providers
for Subscription Service Licenses or Avaya Hosted Solutions or that Avaya,
Authorized Providers or Service Providers charges End Users for End User
Licenses or Avaya Hosted Solutions.

B. Compliance with Laws. Licensor, Avaya and all persons furnished by each shall
comply at their own expense with all applicable laws, ordinances, regulations
and codes, including the identification and procurement of required permits,
certificates, licenses, insurance, approvals and inspections in performance
under this Agreement.



C. The headings and captions used in this Agreement are for convenience only and
are not to be used in the interpretation of this Agreement. If any provision of
this Agreement is, or is determined to be, invalid, illegal or unenforceable,
all remaining provisions of this Agreement shall nevertheless remain in full
force and effect, and no provision of this Agreement shall be deemed to be
dependent upon any provision so determined to be invalid, illegal or
unenforceable unless otherwise expressly provided for herein. Should any
provision of this Agreement be found or held to be invalid, illegal or
unenforceable, in whole or in part, such provision shall be deemed amended to
render it enforceable in accordance with the spirit and intent of this
Agreement. Unless otherwise specified in a Participation Agreement, this
Agreement has been entered into, delivered and is to be governed by, construed,
interpreted and enforced in accordance with the laws of the state of New York
excluding its choice of laws rules and excluding the United Nations Convention
on Contracts for the International Sale of Goods. Licensor agrees to submit to
the jurisdiction of any court wherein an action is commenced against Avaya in
respect of a claim for which Licensor has agreed to indemnify Avaya under this
Agreement. In all disputes between the parties arising under this Agreement,
Licensor agrees to submit to the jurisdiction of the New York state and federal
courts.



D. The failure of either Party to require performance of any provision of this
Agreement shall not affect the right to subsequently require the performance of
such or any other provision of this Agreement. The waiver of either Party of a
breach of any provision shall not be taken or held to be a waiver of any
subsequent breach of that provision or any subsequent breach of any other
provision of this Agreement. This Agreement contains the entire and exclusive
agreement of the Parties with respect to its subject matter. This Agreement
supersedes any agreements and understandings, whether written or oral, entered
into by the Parties prior to its effective date and relating to its subject
matter. No modification or amendment of this Agreement shall be effective unless
it is stated in writing, specifically refers hereto and is executed on behalf of
each Party.



E. The Parties are independent contractors and engage in the operation of their
own respective businesses. Neither Party is the agent or employee of the other
Party for any purpose whatsoever. Nothing in this Agreement shall be construed
to establish a relationship of co-partners or joint ventures between the two
Parties. Neither Party has the authority to enter into any contracts or assume
any obligations for the other Party or to make any warranties or representations
on behalf of the other Party.



F. Any dispute, controversy or claim arising out of or relating to this
Agreement or a breach thereof (the "Dispute"), shall be resolved in accordance
with the terms of this paragraph E and its subparts.



If the Dispute cannot be settled by good faith negotiation between the parties
within a reasonable period of time, it shall be finally settled upon request of
either party by arbitration to be held in accordance with the American
Arbitration Association by one or more arbitrators appointed in accordance with
such Rules. The arbitration shall be conducted in the English language, at a
location agreed by the parties or (failing agreement) ordered by the
arbitrator(s). The ruling by the arbitrator(s) shall be final and binding on the
parties and may be entered in any court having jurisdiction. The arbitrator(s)
will not have authority to modify or expand any of the provisions of this
Agreement. Avaya and Licensor will each bare its own attorneys' fees associated
with the arbitration.

Nothing herein shall be construed to preclude either party from seeking
provisional remedies, including but not limited to temporary restraining orders
and preliminary injunctions form any court of competent jurisdiction, in order
to protect its rights pending arbitration.



G. Except as otherwise specified, all notices, payments and reports hereunder
shall be deemed given and in effect as of the date of mailing or transmission,
as the case may be, when sent by next day delivery or courier service. When
notice or reports are provided by fax, they shall be deemed given on the date of
the fax as demonstrated by the transmission confirmation. Notices, payments and
reports shall be addressed to the Parties as set forth below or to such other
addresses as the Parties may from time to time give written notice of as herein
provided.



If to Licensor for payments:

Voice Mobility Inc.
4190 Lougheed Highway
Burnaby, BC
V5C 6A8
Canada



 

If to Avaya for notices or reports: Avaya Inc., 211 Mount Airy Road, Basking
Ridge, NJ 07920, Attn. GPO, Purchasing Manager.



If to Avaya for payments: Avaya Inc., 211 Mount Airy Road, Basking Ridge, NJ
07920, Attn. Acounts Payable



If to Licensor for notices or reports:

Voice Mobility Inc.
4190 Lougheed Highway
Burnaby, BC
V5C 6A8
Canada



H. Neither party will be liable for any delay or failure to perform to the
extent that such delay or failure is due to unforeseen circumstances or causes
beyond the party's control, including without limitation, fire, embargoes,
explosions, labor disputes, government requirements, civil or military
authorities, acts of God.



I. Licensor shall maintain and cause its subcontractors to maintain during the
term of this Agreement (1) Workers' Compensation insurance as prescribed by the
law of the state in which the Services and/or maintenance services are performed
(policy will contain waiver of subrogation endorsement in favor of Avaya); (2)
employer's liability insurance with limits of at least $1,000,000 for each
occurrence; (3) commercial automobile liability insurance with limits of at
least $1,000,000 combined single limit for bodily injury and property damage for
each occurrence; (4) Commercial General Liability ("CGL") insurance, including
Blanket Contractual Liability, Completed Operations and Broad Form Property
damage, with limits of at least $1,000,000 combined single limit for personal
injury and property damage for each occurrence; and (5) Technology Errors and
Omissions (Professional Liability) Insurance with limits of at least $1,000,000
each claim/aggregate. No insurance policy required by this section shall have a
deductible in excess of $50,000. All CGL insurance shall designate Avaya, its
affiliates, Associated Entities, and their officers, directors and employees
(referred to herein as "Company") as an additional insured. All such insurance
must be primary and required to respond and pay prior to any other available
coverage. Avaya shall be notified in writing at least thirty (30) days prior to
cancellation of the insurance policies.



J. Assignment. Licensor shall not assign any right or interest under this
Agreement without the prior written consent of Avaya, and any attempted
assignment in contravention of this provision shall be void.



K. Publicity. Any news release, public announcement, advertising, or publicity
relating to this Agreement shall be subject to prior written approval of both
parties.



 

IN WITNESS WHEREOF, the Parties hereto have set their hands and seals by their
duly authorized representatives as of the day and year first above written.



Voice Mobility, Inc.

 

AVAYA INC.

           

By:

     

By:

             

Name:

     

Name:

             

Title:

     

Title:

             

Date:

     

Date:

 



 

SCHEDULE A

 

Licensed Product, Service and Training Descriptions and Pricing



Licensed Product and Pricing

Configurable Service Offerings



Voice Mail (from basic to high end offerings) Fax Mail services (such as Fax to
email and Follow me Fax) Voice Mail to Email (desktop and mobile devices such as
PDAs) Web access to voice and fax messages One Number calling Outbound calling
from a mailbox Real-time Call Connect, using Follow Me services

1. Administrative User Interfaces



Web and telephony user interface with role-based security

2. Telephone Number Management

 * 

UCN 200 allows for flexible telephone number management

3. ***



Allows new subscribers to use their existing telephone number as their mailbox
number

4. Distributed Telephony



UCN 200 incorporates a distributed telephony architecture

5. VPIM Networking



Supports the Voice Profile for Internet Messaging (VPIM) protocol

6. Message Waiting Indication via ***



SMDI information for message waiting

7. Provisioning



High performance provisioning via the External Mailbox Interface (EMI), a state
of the art *** interface.

8. Subscriber Migration Support



Migration data includes subscriber and mailbox settings, voice and fax messages,
comments, greetings, and distribution lists.

9. Reporting



UCN 200 produces a comprehensive data export that can be used to generate
billing for system resource usage, and create custom reports using third-party
tools or in-house report writing expertise.

10. SMS and Pager Gateway Integration



Integrate with the service provider's SMS and/or paging gateways

11. Multi-Language Support

Subscriber Features



Real-Time Call Connect

Call Announce

Call Screening

Message Waiting Indication

Subscriber User Interfaces

System Architecture



*** *** *** *** *** *** ***

1. Scalability



Regardless of deployment size, the UCN 200 meets service provider and end user
performance expectations.

2. Availability

 * Fault tolerance and load balancing
 * Deployment of critical services in redundant configurations
 * Low Mean Time to Recovery (MTTR) through the UCN 200 software's
   self-restarting ability
 * Industry standard SNMP-based monitoring and alerting, allowing for the
   prevention of service-affecting faults

3. Security



System security has been integrated on numerous levels to address a wide range
of risks, including message eavesdropping, website defacement and system
compromise.



 

Service Provider Features

The UCN 200 platform provides a wide variety of enhanced messaging options, from
plain old voice mail to full-featured unified communications, all on the same
platform. This cost-effective system interoperates with existing infrastructure
to enable smooth installation and easy administration, including telephone
number management, *** support, distributed telephony configuration, VPIM
networking, message waiting indication via ***, provisioning, subscriber
migration support, reporting, SMS and pager gateway integration, and
multi-language support.



Configurable Service Offerings

UCN 200 can provide new services that target niche markets, while maintaining
mainstream services for the broader market. This highly versatile product allows
concurrent support of multiple service offerings, including the following:

 * Voice Mail (from basic to high end offerings)
 * Fax Mail services (such as Fax to email and Follow me Fax)
 * Voice Mail to Email (desktop and mobile devices such as PDAs)
 * Web access to voice and fax messages
 * One Number calling
 * Outbound calling from a mailbox
 * Real-time Call Connect, using Follow Me services

Template feature bundles provide a simple method for creating specific service
offerings. The UCN 200 template feature bundles are:

 * VoiceMail (VM)
 * FaxMail (FM)
 * Unified Messaging (UM)
 * Call Connect (CC)
 * Unified Communications (UC)

Each template includes sets of standard and optional features, as well as
configurable settings that can be chosen, enabled and/or modified to create
custom feature bundles/service offerings to meet specific market demands.

Feature bundles can be configured to have custom telephone user interfaces and
on-line Help. Features can be further customized using settings that apply to
individual user mailboxes.

Template feature bundles are described in detail in the Appendix.



Administrative User Interfaces

An easy-to-use Web user interface with role-based security facilitates
administrative management and provisioning. System administrators use the Web
user interface to create and maintain administrative users, trunks, channels,
DID numbers and general system settings. Administrators and help desk
representatives also use the interface to create and maintain feature bundles,
and provision subscribers and mailboxes.

The administrative telephone user interface provides easy and effective ways to
reach subscribers and administrators.



Telephone Number Management

UCN 200 allows for flexible telephone number management, including the ability
to:

 * Provide subscribers with mailbox numbers that are local to their calling area
 * Use existing number management systems to assign mailbox numbers or have the
   UCN 200 platform assign numbers
 * Support mailbox number aliasing (i.e. 1-800 services, local number
   portability)
 * Offer vanity numbers to subscribers

***

The *** capability of UCN 200 allows new subscribers to use their existing
telephone number as their mailbox number. Furthermore, service providers can
give subscribers a subset of unified communications features, without the need
to provision a DID for each mailbox.

Distributed Telephony

UCN 200 incorporates a distributed telephony architecture, which provides the
ability to:

 * Service different geographic locations and time zones from a single UCN
   platform
 * Structure the network to minimize long distance charges and backhaul costs
 * Expand the system's telephony capacity
 * Centralize system administration
 * Centralize message storage

VPIM Networking

UCN 200 supports the Voice Profile for Internet Messaging (VPIM) protocol, which
enables:

 * Message transfer between multiple UCN systems
 * Interoperation with VPIM-enabled legacy messaging platforms

Message Waiting Indication via ***

Transmission of SMDI information for message waiting indication is carried over
the ***, rather than by *** and ***. Advantages to this configuration include:

 * Guaranteed reliable delivery to the ***, which is co-located with the switch,
   minimizes errors in message waiting indicators caused by noise on ***
 * Removal of *** requirements eliminates recurring expenses for message waiting
   indication services

Provisioning

UCN 200 facilitates high performance provisioning via the External Mailbox
Interface (EMI), a state of the art *** interface.

The External Mailbox Interface can be integrated with existing real-time and
batch provisioning systems, eliminating the need to re-train administrative
users on a new system. All EMI commands are reported for auditing purposes and
can be encrypted.

Subscriber Migration Support

The UCN 200 has extended its provisioning interface to facilitate the migration
of subscribers, mailboxes, and associated data from other platforms. Migration
data includes subscriber and mailbox settings, voice and fax messages, comments,
greetings, and distribution lists. UCN 200's subscriber telephone user
interfaces and Help guides can be customized to emulate those from the previous
platform.

Migrations and feature bundle customizations can be performed with an in-service
UCN 200 system, allowing for gradual transition from legacy platforms with
minimal subscriber impact.

Reporting

UCN 200 produces a comprehensive data export that can be used to generate
billing for system resource usage, and create custom reports using third-party
tools or in-house report writing expertise.

Data exports include:

 * Mailbox activity data, which provides a detailed view of all of the
   activities that take place within subscribers' accounts
 * System snapshot information, which provides a view of the various mailbox and
   subscriber settings within the system
 * Administrative user activity, which provides records of all administrative
   activities, including File Transfer Mechanism and External Mailbox Interface
   actions
 * SNMP support for specific services and nodes
 * Fax, channel and disk/resource usage

SMS and Pager Gateway Integration

By using subscriber configurable email addresses, UCN 200 will integrate with
the service provider's SMS and/or paging gateways to deliver appropriate
notifications and pager outcalls.

Multi-Language Support

UCN 200 has multi-language Unicode support for subscriber interfaces. Languages
can be added to systems and enabled as part of feature bundles.



Subscriber Features

The comprehensive set of subscriber features on UCN 200 enables a gradual,
non-disruptive migration of current subscribers from legacy voice mail systems.
Subscribers will enjoy their current voice mail features - plus the opportunity
to purchase exciting new enhanced messaging services such as Fax Mail, Real-Time
Call Connect and Unified Communications. See the UCN 200 Template Feature
Bundles table in the Appendix for more information.

Real-Time Call Connect

UCN 200 provides subscribers with the ability to direct and manage their calls
quickly and easily through both telephone and Web user interfaces. Subscribers
with real-time call connect features can do the following:

 * Set up and maintain numbers for multiple communication devices (office
   telephone, home telephone, mobile, etc)
 * Direct calls to an easily modified Follow Me list

Call Announce

Call announce gives subscribers control over how their calls will be handled
when others, such as receptionists or family members, have access to phones to
which their calls are directed.

Call Screening

Call screening allows the subscriber to hear the caller's name before accepting
or redirecting an incoming caller to their mailbox.

Message Waiting Indication

The UCN 200 triggers a message waiting indicator to notify subscribers of one or
more unheard voice and/or broadcast messages in their mailbox. Message waiting
indication can be made available on a mailbox by mailbox basis. Subscribers with
message waiting indication can enable or disable it via the telephone and Web
user interfaces.

Subscriber User Interfaces

The telephone user interface allows subscribers to retrieve and manage their
voice and fax messages via any touch-tone telephone. Subscribers also use this
interface to manage their mailbox settings and record their greetings.

The telephone user interface supports passcode protection. However, if they
prefer ease of access, subscribers can enable 'passcode skip' to access their
mailbox directly. See the Telephone User Interface in the Appendix for more
information.

UCN 200's easy-to-use Web user interface is accessible via any computer with
Internet access. This secure interface supports numeric passcodes, lock out
after a specified number of unsuccessful login attempts, login expiry periods
and Secure Sockets Layer (SSL) support. See the Sample Web User interface
Screens in the Appendix for more information.

System Architecture

The UCN 200 design minimizes system cost while maximizing scalability,
availability, security and deployment flexibility. Open architecture and
industry standard protocols facilitate interoperation with existing network
elements, including operational and business support systems.

The system, which uses commercial off the shelf hardware, is typically
distributed across a series of nodes. Each node performs specific roles:

 * ***
 * ***
 * ***
 * ***
 * ***
 * ***

 a. ***

 

[fig1.gif]

Figure 1: System Overview

Scalability

UCN 200 supports a range of deployment sizes, from small systems with a minimal
number of subscribers to carrier grade systems hosting in excess of 300,000
subscribers, or 1,900 channels, on a single system. Larger scale deployments can
be achieved through the use of multiple systems.

Regardless of deployment size, the UCN 200 meets service provider and end user
performance expectations.

Availability

Deploy an available system using UCN 200 and hardware that incorporates
reliability features such as data mirroring through RAID, redundant power
supplies and ECC RAM. Configure UCN 200 to benefit from numerous embedded
safeguards that ensure availability, including:



Fault tolerance and load balancing Deployment of critical services in redundant
configurations Low Mean Time to Recovery (MTTR) through the UCN 200 software's
self-restarting ability Industry standard SNMP-based monitoring and alerting,
allowing for the prevention of service-affecting faults

Deployment Flexibility

Flexible system architecture allows system configuration flexibility, thereby
easing integration with existing infrastructure. Using distributed telephony
architecture, a single system can provide local calling area mailbox numbers
throughout multiple geographic locations. In such cases, long distance calls are
made with trunks appropriate to the caller's local calling area, ensuring that
correct billing information is collected. Furthermore, the system can be
structured to either a centralized equipment location or across a wide area
network with remote telephony nodes to minimize PRI backhaul costs.

Security

System security has been integrated on numerous levels to address a wide range
of risks, including message eavesdropping, website defacement and system
compromise. The following security features have been incorporated into the
system design:



Industry standard password hash mechanisms Secure Sockets Layer (SSL) encryption
Current industry recommendations and best practices for operating system and
application software security settings Administrative account password
restrictions Layered security approach throughout the system, when deployed in
an appropriate environment Secure single sign on support for portal integrations
Audit trail for administrative users Detailed mailbox activity reports

Service Provider Support

Voice Mobility's Service Provider Support Team is dedicated to delivering the
best customer service available, including comprehensive training, and system
integration and technical support.

Technical consultants offer support for pre-sales, system design, installation
configuration and technical staff.

Comprehensive UCN 200 on-site training includes:



Tier 1 course for trainers and front-line support staff, including how to
provision accounts, and assist subscribers with account set up and system use.
Tier 2 course for trainers and designated administrators, including instruction
in the principles of enhanced messaging, system architecture, administration and
maintenance.

Uninterrupted service is essential for satisfying subscribers and maximizing
revenue. Peace of mind is assured with Voice Mobility's 24-hour telephone
technical support, 7 days a week.



Appendix

UCN 200's comprehensive set of features enables the gradual migration of
subscribers from legacy voice mail systems to UCN 200, where they can then be
upgraded to new enhanced messaging services.

This appendix includes detailed information about features available in the five
configurable template feature bundles. It also includes the subscriber Telephone
Map and sample subscriber Web user interface screens for the Unified
Communications template feature bundle.

UCN 200 Template Feature Bundles



UCN Template Features

VM

FM

UM

CC

UC

Standard Features











***

a



a

a

a

***

a



a

a

a

***

a



a

a

a

***

a



a

a

a

***

a



a

a

a

***

a



a

a

a

***



a

a



a

***



a

a



a

***



a

a



a

***



a

a



a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a













Standard Features











***

a



a

a

a

***

a



a

a

a

***

a



a

a

a

***







a

a

***







a

a

***







a

a

***

a



a

a

a

***

a



a

a

a

***

a



a

a

a

***







a

a

***







a

a

***

a



a

a

a

***



a

a



a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a













Optional Features











***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a



a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a



a

a

a

***

a

a

a

a

a

***



a

a



a

***

a



a

a

a

























Configurable Settings











***

a



a

a

a

***

a



a

a

a

***

a



a

a

a

***



a

a



a

***



a

a



a

***

a

a

a

a

a

***

a



a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a



a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a













Mailbox Settings











***

a

a

a

a

a

***

a

a

a

a

a

***

a

a

a

a

a



Table 1: UCN 200 Template Feature Bundles



Telephone User Interface Map

[fig2.gif]

Figure 2: Unified Communications Subscriber Telephone Map

Subscriber Web User Interface

[fig3.gif]



 

 

PRICING



Pricing for Licensed Products (including future upgrades, releases and patches
for successor Licensed Products)



If Avaya *** at $*** - $*** , Avaya shall compensate VMI at the rate of:



VM 200 $***
UM 200 $***
UC 200 $***



If Avaya *** at $*** or more ***, Avaya shall compensate VMI at the rate of



VM 200 $***
UM 200 $***
UC 200 $***



If Avaya *** at $*** or less, the Licensed Products shall cost the lesser of the
price associated with the $***-$*** range or a price to be negotiated between
the parties.



For the first *** customers, Avaya shall receive a discount of *** from the
prices stated above for all UM 200 and UC 200 versions of the Licensed Products.



Upon accounting for *** among all of its *** (including VM 200, UM 200 and UC
200), Avaya shall receive a *** discount from the prices stated above for all
incremental UM 200 and UC 200 licenses.



*** for multiple Licensed Products shall be as follows:



VM 200 VM 200 rate only
VM 200 + UM 200 VM 200 rate plus UM 200 rate
VM 200 + UC 200 VM 200 rate plus UM 200 rate
VM 200 + UM 200 + UC 200 VM 200 rate plus UM 200 rate + UC 200 rate



 

 

SCHEDULE B

CUSTOMER SUPPORT

 

 

SUPPORT DEFINITION

 

Level 1 Support

 * Definition:

General usability questions from subscribers. Example: How do I set up my
personal greeting? How do access my messages on the web? Responsibility: Avaya,
Service Provider or End User. Service Levels: N/A

Level 2 Support

 * Definition:

Providing assistance to Level 1 Customer Service Representatives. This will be
provider by Help Desk or Administrator system users Example: Level 1
representative needs assistance in locating certain user help documentation.
Responsibility: Avaya Service Levels: N/A

Level 3 Support

 * Definition:

Fixing non-VMI Software system failures. Creating and maintaining the system.
Example: Disk drive is down because of a hardware failure. Responsibility: Avaya
Service Levels: N/A

Level 4 Support

 * Definition:

Fixing VMI software failures (see attached matrix) Example: Messages are not
being received by subscribers due to a VMI software code problem.
Responsibility: VMI Service Levels: VMI to provide telephone support with an
average of fifteen (15) minute response measured weekly to the initial contact
via telephone or e-mail trouble ticket. Avaya shall endeavor to provide all
issue and debugging information to VMI in a timely matter so that the problem
can be classified and ultimately identified.

VMI software problems may require updates to the system components that Avaya,
or its designated Level 3 support person, will have to apply to the problem
system. VMI and Avaya shall use all commercially reasonable best efforts to
resolve any critical failures reported to VMI by Avaya.



 

Support Level Costs

On-site Support

$2,000 / day
$250 / hour for additional hours

VMI will assist the customer in Level 3 support at the customer's location if
required. Travel and accommodations extra.

 

 

 

 

 

Remote Support

$200 / hour



VMI will assist the customer in Level 3 support remotely from VMI's location.



 

 

 

 

 

SCHEDULE C

TRAINING

 

Course Descriptions

 

Course Code:

VMI 101
Course Name: Customer Service Representative Training
Duration: 2 Days
Class Size: 10 (Max)
Prerequisites: N/A
Description: Focusing on Tier I support environments, this course provides an
understanding of the UCN 200 feature set and to train the student in subscriber
support (call center) and mailbox administration - MACs (Moves, Adds and
Changes). Voice Mail, Fax Mail, Unified Messaging and Unified Communication
features and behavior will be covered with attention to telephone, web and email
interfaces. Tier I troubleshooting and common subscriber problems will also be
addressed.





 

Course Code:

VMI 201
Course Name: System Administration
Duration: 3 Days
Class Size: 6 (Max)



Prerequisites:

N/A
Description: Suitable for Tier II administrators and support personnel, this
course provides students with the ability to manage a deployed system. Feature
Bundles (classes of service), configurable TUI, mailboxes, administrative
users/permissions, trunks (T1/E1), DIDs, VPIM integration, system configuration,
SMDI/MWI. Students may wish to have VMI 101 as a background to this course,
although it is not compulsory.





 

 

Course Code:

VMI 301
Course Name: Architecture and Design
Duration: 3 Days
Class Size: 4 (Max)
Prerequisites: N/A
Description: Gain a thorough understanding of the UCN 200 architecture and
design. This course is suitable for Tier III support and solution design
personnel. Components, networking, inter-process communications, I/O traffic,
data storage and bottlenecks will be examined. Methodologies to support
availability, redundancy and scalability will also be discussed. The student
will develop skills in system design and hardware selection to prepare for
deployments, as well as form the basis for installation, maintenance and
troubleshooting. Students may wish to have VMI 101 and 201 as a background to
this course, although it is not compulsory.





 

Course Code:

VMI 303
Course Name: Installation
Duration: 2 Days
Class Size: 4 (Max)
Prerequisites: VMI 301
Description: Develop hands-on experience with installations. Understand hardware
and operating system fundamentals, third party supporting software, networking
(TCP/IP, UDP, SMTP, HTTP) and various software configurations. Design and
implement the infrastructure to support reporting, alarms, provisioning and
remote administration.





 

Course Code:

VMI 311
Course Name: Alarms and Monitoring
Duration: 1 Day
Class Size: 4 (Max)
Prerequisites: N/A
Description: Become familiar with error conditions, alarms/alerts, logging,
resource monitoring, SNMP and Syslog integration. Consider procedures for
proactive and reactive maintenance as well as facility management (capacity).





 

 

Course Code:

VMI 321
Course Name: Reporting
Duration: 2 Days
Class Size: 4 (Max)
Prerequisites: VMI 301
Description: Develop expertise in interpreting UCN 200 data with the goal of
developing reports. Mailbox Activity and Admin Activity data will be the focus
of this course. Reporting for uses such as troubleshooting, trunk usage,
security, administrative auditing and billing will be thoroughly studied.





 

Course Code:

VMI 331
Course Name: External Mailbox Interface (EMI)
Duration: 2 Days
Class Size: 4 (Max)
Prerequisites: VMI 101
Description: Suitable for OSS/BSS integration managers and developers, students
will become knowledgeable with the UCN 200's EMI (provisioning interface). All
methods to support mailbox MACs (Moves, Adds and Changes) will be covered in
detail: batch and real-time transactions, greeting/message uploading, mailbox
adding/removing and settings modification.





 

Course Code:

VMI 341
Course Name: Maintenance and Troubleshooting
Duration: 2 Days
Class Size: 4 (Max)
Prerequisites: VMI 301
Description: Tools and procedures for Tier III troubleshooting and system
administration are provided: telephony testing/debugging tools, telephony
hardware and DSP management, audio file conversion utilities, trace logging,
startup/shutdown, SQL tools, OS and networking utilities.





 

Training - Tier 1 (100 level courses)

$2,000 / day

At the customer's location, VMI will train Customer Service Representatives and
Help Desk Representatives on the VMI software suite. One-day course. (Maximum
class size 10 seats). Travel and accommodations extra.



 

 

 

Training - Tier 2 (200 level courses)

$500 / person / day

At the customer's location, VMI will train the personnel who will be responsible
for Tier 2 support. Travel and accommodations extra. One-week course. Train the
trainer.



 

 

Training - Tier 3 (300 level courses)

$500 / person / day

At the customer's location, VMI will train the personnel who will be responsible
for Tier 3 support. Travel and accommodations extra. Two-week course. Train the
trainer.



 

 

 

 

 

SCHEDULE D

TRADEMARKS

 

 

Trade Mark: VOICE MOBILITY & Design
Serial No: 1054951
Reg. No: TMA563,821
Date: June 20, 2002
Canada

Trade Mark: FOLLOW-ME-FIND-ME
Serial No: 1072634
Reg. No: TMA564,597
Date: July 11, 2002
Canada

 

 

SCHEDULE E

 

DEVELOPMENT SCHEDULE

Introduction

This document provides feature assignments that are currently planned for Voice
Mobility's UCN 200 product as of July 17, 2003. This document should be used for
planning purposes only. These features and feature assignments are subject to
change as a result of input from our partners and clients and changing market
needs.



Release Schedule

V3.1 GA: October 31, 2003
***



Scheduled Feature Release Assignment

The following section details, by category, the assigned features that are
scheduled for each release.



 

Core

Feature

 

V3.1

V3.2

Consistent User Experience

 

P

 

***



 

P

Improved Availability - No SPOF



P

 

Improved Availability - Reducing MTTR

 

P

 

Improved Availability - SNMP /General Alerting

 

P

 

Improved Availability - SNMP Monitoring

 

P

 

Improved Scalability - Scaling Out

 



P

Improved Scalability - Scaling Up

 

P

 

***

 

P

 

System Integrator Interface

 

P

 

Voicemail Replacement

Feature

 

V3.1

V3.2

Auto-Play Messages

 

P

 

Broadcast by Group

 



P

Enhanced Group Support

 

P

 

Extension Mailboxes

 

P

 

Family Mailboxes

 

P

 

Future Delivery Subscriber Interface - Extended



 

P

Group Support



 

P

IVR/Auto Attendant Integration

   

P

New User Tutorial

 

P

 

Read Receipt

 



P

Restart Session

   

P



 

Enhanced Services



 

Feature

 

V3.1

V3.2

Configurable Email Notification

 

P



Speech Recognition - VoiceXML

 

P

 

 

 

 

 

 

Schedule F



End User Software Licensing Agreement



Software License Agreement

 

BETWEEN

Licensee and Voice Mobility, Inc.

 

 

 

 

SECTION 1 -

DEFINITIONS

 

45

SECTION 2 -

SCOPE

 

46

SECTION 3 -

SOFTWARE LICENSE AND RESTRICTIONS ON USE

 

46

SECTION 4 -

INSTALLATION, TRAINING AND SUPPORT AND MAINTENANCE

 

47

SECTION 5 -

LICENSE FEES AND OTHER CHARGES

 

47

SECTION 6 -

TAXES AND DUTIES

 

48

SECTION 7 -

WARRANTY

 

48

SECTION 8 -

DOCUMENTATION

 

49

SECTION 9 -

CONFIDENTIALITY AND PUBLICITY

 

49

SECTION 10 -

SOFTWARE ESCROW

 

49

SECTION 11 -

INDEMNITY

 

49

SECTION 12 -

LIMITATION OF LIABILITY AND REMEDIES

 

50

SECTION 13 -

TERMINATION

 

51

SECTION 14 -

DISPUTE RESOLUTION

 

51

SECTION 15 -

GENERAL PROVISIONS

 

52

CONFIGURABLE SERVICE OFFERINGS

 

55

SUBSCRIBER FEATURES

 

55

SYSTEM ARCHITECTURE

 

56

1.

DEFINITIONS

 

59

2.

SOFTWARE SUPPORT PERIOD

 

59

3.

SUITABILITY OF LICENSED SOFTWARE

 

59

4.

APPROVED HARDWARE

 

59

5.

LICENSED SOFTWARE INSTALLATION

 

59

6.

ERROR CORRECTION SERVICES

 

60

7.

SUPPORT PERSONNEL

 

60

8.

SUPPORT LINE SERVICE

 

60

9.

SUPPORT CHARGES AND ON-SITE SERVICES

 

61

10.

LICENSEE'S RESPONSIBILITIES

 

61

11.

EXCLUDED SERVICES

 

61

12.

NEW RELEASES

 

61

SCHEDULE A. SOFTWARE DESCRIPTION

SCHEDULE B. PRICES

SCHEDULE C. TECHNICAL SUPPORT OBLIGATIONS

SCHEDULE D. HARDWARE RECOMMENDATIONS

SCHEDULE E. INSTALLATION AND TRAINING

SCHEDULE F. ACCEPTANCE TEST

SOFTWARE LICENSE AGREEMENT

This Agreement is dated for reference by

BETWEEN:

Voice Mobility, Inc.

, a corporation incorporated under the laws of Canada, with its principal place
of business at 100 - 4190 Lougheed Highway, British Columbia, CANADA V5C 6A8



("VMI")

AND:

XXXXXXXXX

, a corporation incorporated under the laws of XXXXXX with its principal place
of business at XXXXXXXXX



("Licensee")

WHEREAS

VMI has rights in the Licensed Software and Licensee wishes to acquire a license
to use the Licensed Software.



WHEREAS

VMI is willing to grant Licensee a license to use the Licensed Software for its
internal business purposes only (and not for redistribution or resale) on the
terms and conditions set out herein.



NOW THEREFORE

in consideration of the mutual covenants and obligations contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Licensee and VMI ("Parties") agree as follows:





SECTION 1- DEFINITIONS

1.1 Definitions. In this Agreement, the following terms will have the following
meanings:

(a) "Affiliate" means, with respect to any entity, any other entity directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such entity or one or more of the other Affiliates of that entity
(or a combination thereof) For the purposes of this definition, an entity shall
control another entity if the first entity (i) owns, beneficially or of record,
more than fifty percent (50%) of the voting securities of the other entity.

(b) "Agreement" means this agreement, the Schedules attached hereto and any
documents included by reference, as each may be amended from time to time in
accordance with the terms of this Agreement.

(c) "Business Day" means any day other than a Saturday, Sunday or statutory
holiday observed by Licensee or VMI.

(d) "Commodity Taxes" means all commodity taxes, including but not limited to,
all sales, retail, use, goods and services, harmonized, value added, excise and
similar taxes imposed, levied or assessed by any government authority, other
than taxes in the nature of a tax on income or capital.

(e) "Confidential Information" means any information which is confidential in
nature or that is treated as being confidential by a Party or by any of its
Affiliates and that is furnished by or on behalf of such Party or any of its
Affiliates (collectively, the "Disclosing Party") to the other Party or to any
of its Affiliates (collectively, the "Receiving Party"), whether such
information is or has been conveyed verbally or in written or other tangible
form, and whether such information is acquired directly or indirectly such as in
the course of discussions or other investigations by the Receiving Party,
including, but not limited to, trade secrets and technical, financial or
business information, data, ideas, concepts or know-how that is considered and
treated as being confidential by the Disclosing Party. Confidential Information
disclosed in tangible or electronic form may be identified by Disclosing Party
as confidential with conspicuous markings, or otherwise identified with a legend
as being confidential, but in no event shall the absence of such a mark or
legend preclude disclosed information which would be considered confidential by
a party exercising reasonable business judgment from being treated as
Confidential Information by Receiving Party.

(f) "End Users" means the Licensee's end users of the enhanced messaging system
made available through the use of the Licensed Software;

(g) "Intellectual Property Right" means any right that is or may be granted or
recognized under any Canadian or foreign legislation regarding patents,
copyrights, neighbouring rights, moral rights, trade-marks, trade names, service
marks, industrial designs, mask work, integrated circuit topography, privacy,
publicity, celebrity and personality rights and any other statutory provision or
common or civil law principle regarding intellectual and industrial property,
whether registered or unregistered, and including rights in any application for
any of the foregoing.

(h) "Licensed Software" means the enhanced messaging software described in
Schedule A, in executable code (object code) only, together with the associated
documentation therefore, including any update or enhancement to such software
product that is generally made available by VMI and that is marketed under the
same product number and nomenclature and which may be added from time to time to
Schedule A as a maintenance release. VMI reserves the right to upgrade Licensed
Software to the current release and to charge for new features.

(i) "Third Party Software" means software and associated documentation and
materials proprietary to a third party and distributed by VMI, including that
software listed in Schedule A, subject to the terms of a separate, executable
code only license agreement between the appropriate third party and the
Licensee.

(j) "Tier 1 Support" means the support and maintenance services required to be
provided to End Users.

(k) "Tier 2 Support" means all network management, technical support and
maintenance services required to provide all reasonable response and support to
Tier I Support and enable Licensor to deliver the enhanced messaging services
made available through use of the Licensed Software to End Users.



SECTION 2 - SCOPE

2.1 Deliverables. VMI shall not be responsible for providing any services or
delivering any equipment, software, documentation or any other item not
specifically required by this Agreement.

SECTION 3 - SOFTWARE LICENSE AND RESTRICTIONS ON USE

3.1 Grant of License. VMI hereby grants to Licensee a perpetual, non-exclusive,
non-transferable worldwide license (subject to the termination provisions
contained in this Agreement) to use the Licensed Software in accordance with and
subject to the terms and conditions of this Agreement.

3.2 Third Party Software. The Licensee hereby acknowledges that this Agreement
does not constitute a license of the Third Party Software, which must be
licensed by Licensee separately from the appropriate third party or parties
notwithstanding its availability through VMI.

3.3 Limited Use. The Licensed Software shall only be used by the Licensee for
the purpose of providing voice messaging and related services to its customers
or wholesale partners. Use of the Licensed Software or any such applications by
or for another party or for any other purpose is expressly prohibited.

3.4 No Copying. Licensee shall not copy, reproduce, publish or distribute the
Licensed Software in any manner, except the Licensee may make a single copy for
backup, archival, maintenance or disaster-protection purposes.

3.5 Intellectual Property Rights. All Intellectual Property Rights associated
with the Licensed Software are and shall remain the exclusive property of VMI.
Licensee acknowledges that no title to Intellectual Property associated with the
Licensed Software shall be acquired by or vested in Licensee and that Licensee
shall have no rights therein except as specifically provided for herein. All
modifications made to the Licensed Software shall be the sole and exclusive
property of VMI. Licensee shall not edit, enhance or otherwise modify the
Licensed Software in any respect. Licensee shall not disassemble, decompile or
otherwise reverse engineer any portion of the Licensed Software. Without
limiting the generality of the foregoing, Licensee shall not be entitled to
prepare any derivative works or improvements to the Licensed Software. Except as
specifically set forth herein, nothing herein shall grant Licensee any license
or other right whatsoever with respect to any trademark, tradename, service
mark, logo or design of VMI.

SECTION 4 - INSTALLATION, TRAINING AND SUPPORT AND MAINTENANCE

4.1 Installation. Each of the Parties will be responsible for performing and
bearing the costs of their respective installation responsibilities detailed in
Schedule E. Licensee acknowledges that VMI's installation responsibilities are
subject to Licensee meeting the pre-installation requirements set out in
Schedule E and VMI's receipt of any deposit required to be paid by Licensee in
accordance with Schedule B.

4.2 Training. VMI will provide to Licensee the training set out in Schedule E
attached hereto. The fees to be paid by Licensee for such training is set out in
Schedule B attached hereto. Reasonable travel and accommodation expenses
incurred by VMI in connection with such training will be paid for by Licensee.

4.3 Support and Maintenance. Tier 3-application support and maintenance
services, as described in Schedule C attached hereto, shall be provided by VMI
to the Licensee. The fees to be paid by Licensee for such services are set out
in Schedule B attached hereto.

SECTION 5 - LICENSE FEES AND OTHER CHARGES

5.1 License Fees. The license fee and other charges applicable to the use of the
Licensed Software are as indicated in Schedule B and are due in accordance with
the terms of Schedule B.

5.2 Invoicing and Payment. VMI will invoice Licensee for the license fee and any
other fees or charges payable pursuant to this Agreement in accordance with
Schedule B. Licensee shall pay all invoiced amounts (except for any deposit
which shall be payable on the date of execution of this Agreement) within 30
days of the date of VMI's invoice, without deduction or offset, by wire
transfer, certified cheque, bank draft or such other means that VMI may approve.
Any amount, which has not been paid within 30 days of the date of VMI's invoice,
will be considered delinquent. VMI may charge Licensee interest on any
delinquent amount at a rate of 12% per annum.

SECTION 6 - TAXES AND DUTIES

6.1 Taxes and Other Charges. Licensee will pay all Commodity Taxes and any
duties, clearance charges or other charges that may be applicable to the license
of the Licensed Software or any services to be provided by VMI. The amount set
forth in Schedule B does not include such taxes or charges and, where
applicable, they will be added to the invoices.

6.2 Remittance of Taxes. In the event Licensee pays any Commodity Taxes and such
taxes are determined to be inapplicable or subject to a reduction, exemption or
increase, VMI shall, unless advised otherwise by Licensee, remit any repayment
to Licensee, or cooperate with Licensee to claim such repayment or reduction.
Such cooperation shall be reasonable and shall include the obligation to
complete or assist Licensee in completing any request for repayment, reduction
or exemption and to supply Licensee with all necessary documentation to support
such request.

6.3 Tax Numbers. VMI represents and warrants to Licensee that it is duly
registered under Part IX of the Excise Tax Act (Canada) (GST
Registration___________________________. Licensee represents and warrants to VMI
that it is duly registered under Part IX of the Excise Tax Act (Canada) (GST
Registration________________________.

SECTION 7 - WARRANTY

7.1 VMI Warranty. VMI warrants that it has the full right, title and authority
in and to the Licensed Software.

7.2 Limited Warranty. VMI warrants to Licensee that for a period of 180 days
following acceptance of the Licensed Software the Licensed Software will under
normal use and service perform substantially in accordance with the published
documentation for the Licensed Software. In the event of a breach of such a
warranty, VMI's sole obligation shall be to remedy such defect that is reported
to VMI within the warranty period. In the event such defect is unable to be
remedied by VMI, using reasonable efforts, VMI shall, in its sole discretion,
refund to Licensee the license fee, use reasonable efforts to find a replacement
for the Licensed Software and this Agreement will be automatically terminated.

7.3 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED HEREIN, VMI MAKES NO WARRANTIES,
REPRESENTATIONS, PROMISES, CONDITIONS OR UNDERTAKINGS WHATSOEVER (COLLECTIVELY
THE "WARRANTIES"), WHETHER EXPRESS, IMPLIED, COLLATERAL OR OTHERWISE, REGARDING
THE LICENSED SOFTWARE AND VMI HEREBY EXPRESSLY DISCLAIMS ANY AND ALL OTHER
WARRANTIES (INCLUDING THOSE OF MERCHANTABILITY AND FITNESS FOR PURPOSE), WHETHER
ARISING BY STATUTE, OR OPERATION OF LAW, OR FROM A COURSE OF DEALING OR USAGE OF
TRADE, OR OTHERWISE. VMI DOES NOT WARRANT THAT THE LICENSED SOFTWARE WILL
OPERATE UNINTERRUPTED OR ERROR-FREE NOR WARRANT THAT EACH DEFECT WILL BE
CORRECTED.

7.4 Recommended Equipment. The Licensee acknowledges that the Licensed Software
has been developed for use with the hardware recommended in Schedule (or with
other hardware approved by VMI in writing) and use of any other hardware shall
void the warranty set out in Subsection 7.2 hereof.

7.5 Recommended Configuration. The Licensee acknowledges that the Licensed
Software has been developed for use in a specific system configuration. System
configuration must be approved by VMI in writing. Use of any other configuration
shall void the warranty set out in Subsection 7.2 hereof.

7.6 Acceptance Testing. Immediately after the Licensed Software is installed,
VMI shall conduct acceptance testing as described in Schedule F to demonstrate
that the Licensed Software substantially complies with the functional
specifications as set out in the documentation accompanying the Licensed
Software on delivery. If VMI fails to conduct such acceptance testing the
Licensed Software shall be deemed to have been accepted by Licensee on
Licensee's first use of the Licensed Software in a production environment.

SECTION 8 - DOCUMENTATION

8.1 Documentation. Upon shipment of the Licensed Software, VMI shall provide
Licensee, free of charge, its standard documentation in English related to the
Licensed Software (the "Documentation"). The Documentation shall be in
sufficient detail to allow a reasonably trained user of the Licensed Software to
understand its functions and features and to be able to use the Licensed
Software. Upon request by Licensee, VMI shall provide the Documentation in soft
copy (diskette) or by any other electronic means. VMI hereby grants Licensee a
fully paid up, royalty free, non-exclusive and perpetual license authorising
Licensee and their respective subcontractors and agents, to use the
Documentation. Such use will be limited to Licensee's reasonable requirements in
connection with its use of the Licensed Software.

SECTION 9 - CONFIDENTIALITY AND PUBLICITY

9.1 Use/Safe-guarding Confidential Information. Receiving Party shall not use
Disclosing Party's Confidential Information for any purpose other than to
exercise or perform its rights or obligations under this Agreement. Receiving
Party shall not copy or otherwise reproduce Disclosing Party's Confidential
Information, or disclose, disseminate or otherwise communicate, in whole or in
part, Disclosing Party's Confidential Information to any third party, without
the prior written consent of Disclosing Party. Receiving Party further agrees
that it shall safeguard Disclosing Party's Confidential Information from
disclosure and, at a minimum, use efforts commensurate with those Receiving
Party employs for protecting the confidentiality of its own Confidential
Information which it does not desire to disclose or disseminate, but in no event
less than reasonable care.

9.2 Restrictions on Use of Licensee or Licensee Name. VMI may not use in its
publicity or marketing literature either Licensee's, or its Affiliates' name,
the fact that it has signed this Agreement with Licensee, or any information
which may reasonably be seen to infer that VMI has entered into an agreement
with or has a relationship with Licensee or its Affiliates without first
obtaining Licensee's prior written approval, such consent not to be unreasonably
withheld.

9.3 Remedies. Receiving Party agrees that Disclosing Party may be irreparably
injured by a breach of this Agreement and that Disclosing Party may be entitled
to seek equitable relief, including a restraining order, injunctive relief,
specific performance and any other relief that may be available from any court
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any action instituted in any court having subject matter
jurisdiction, in addition to any other remedy to which Disclosing Party may be
entitled at law or in equity in the event of any breach of the provisions hereof
without the necessity of posting bond. Such remedies shall not be deemed to be
the exclusive remedies for a breach of this Agreement but shall be in addition
to all other remedies available at law or in equity.

SECTION 10 - SOFTWARE ESCROW

10.1 At the sole discretion of the licensee and at any point during the term of
the contract an escrow agreement may be created causing the version of software
then in use by the licensee to be secured with an escrow agent.

10.2 If the licensee exercises this right all of the costs associated with
establishing an escrow account with a trust agent and subsequent maintenance of
the escrow agreement with the trust agent will be borne by the licensee.

SECTION 11 - INDEMNITY

11.1 Indemnity. At VMI's expense, VMI will defend Licensee against any claim
that any Licensed Software infringes a Canadian or United States patent or
copyright or any other third party Intellectual Property Right and VMI will pay
all costs, damages and attorney's fees that a court finally awards as a result
of such a claim and that Licensee incurs due to such claim. VMI's obligation to
defend any such claim or pay amounts as a result of such claim are conditional
on Licensee giving VMI prompt written notice of the claim, co-operating fully
with VMI in its defence, and giving VMI sole authority to control the case and
any related settlement negotiations. VMI will not be responsible for any
settlement made without its prior written consent.

11.2 Existence of Potential Claim. If in VMI's opinion any Licensed Software is
likely to become the subject of a claim with respect to the Licensed Software
referred to in Subsection 10.1, Licensee will permit VMI, at VMI's option and
expense, to attempt to either secure for Licensee the right to continue using
such Licensed Software or else replace or modify it so that it becomes
non-infringing without materially affecting Licensee's ability to use it. If
neither of these alternatives is available on terms which VMI feels are
reasonable, then Licensee will return the particular Licensed Software to VMI at
VMI's request and VMI will refund the license fees Licensee paid to VMI for such
Licensed Software and VMI will work with Licensee to transition all End Users to
an alternate product.

11.3 Excluded Claims. VMI will not be obligated to Licensee for any patent or
copyright infringement claim with respect to the Licensed Software which is
based upon:

(a) any modification of the Licensed Software by anyone other than VMI or
someone VMI authorized to modify the Licensed Software;

(b) VMI's compliance with Licensee's specific specifications or instructions;

(c) the combination or interconnection of the Licensed Software with any other
product, device or system VMI did not supply; or

(d) Licensee's failure to promptly install any release, revision or enhancement
to the Licensed Software furnished to Licensee by VMI.

SECTION 12 - limitation of liability and remedies

12.1 Remedies Exclusive. Except where stated otherwise, Licensee's exclusive
remedies concerning VMI's performance or non-performance are those expressly
stated in this Agreement.

12.2 Limits on Liability. IF FOR ANY REASON ONE PARTY BECOMES LIABLE TO THE
OTHER PARTY OR ANY OTHER PARTY FOR DIRECT OR ANY OTHER DAMAGES FOR ANY CAUSE
WHATSOEVER, AND REGARDLESS OF THE FORM OF ACTION (IN CONTRACT OR TORT), INCURRED
IN CONNECTION WITH THIS AGREEMENT, OR THE LICENSED SOFTWARE, THEN:

(a) THE AGGREGATE LIABILITY OF THAT PARTY FOR ALL DAMAGES, INJURY, AND LIABILITY
INCURRED BY THE OTHER PARTY AND ALL OTHER PARTIES IN CONNECTION WITH THE
LICENSED SOFTWARE SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE LICENSE FEES PAID
UNDER THIS AGREEMENT; AND

(b) NEITHER PARTY SHALL BRING OR INITIATE ANY ACT OR. PROCEEDING AGAINST THE
OTHER PARTY ARISING OUT OF THIS AGREEMENT OR RELATING TO THE LICENSED SOFTWARE
MORE THAN TWO YEARS AFTER THE CAUSE OF ACTION HAS ARISEN.

12.3 No Consequential Damages. IN NO EVENT SHALL EITHER PARTY (OR ITS DIRECTORS,
OFFICERS, EMPLOYEES, DISTRIBUTORS, AGENTS, REPRESENTATIVES OR SUBLICENSEES) BE
LIABLE TO THE OTHER PARTY FOR ANY LOSS OF PROFITS, LOSS OF BUSINESS, OR FOR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR PUNITIVE DAMAGES, OF
ANY KIND, EVEN IF THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
(AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF LIMITED REMEDY) WITH
RESPECT TO ANY CLAIM OR MATTER ARISING UNDER THIS AGREEMENT (INCLUDING WITHOUT
LIMITATION PROVIDING THE LICENSED SOFTWARE AND DOCUMENTATION TO LICENSEE). THIS
LIMITATION SHALL APPLY REGARDLESS OF WHETHER THE CLAIM ARISES UNDER CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY.

SECTION 13 - TERMINATION

13.1 Insolvency. Either Party may immediately terminate this Agreement, upon
written notice to the other Party, if such other Party is subject to proceedings
in bankruptcy or insolvency, voluntarily or involuntarily, if a receiver or
trustee is appointed with or without the other Party's consent, if the other
Party assigns its property to its creditors or performs any other act of
bankruptcy or if the other Party becomes insolvent and cannot pay its debts when
they are due.

13.2 Material Breach. In addition to any other rights and remedies available to
it, either Party may immediately terminate this Agreement in the event that the
other Party commits a material breach of its obligations under this Agreement
and such breach is not cured by the other Party within sixty (60) Business Days
of written notification of such breach.

13.3 License. In the event:

(a) VMI becomes insolvent or bankrupt; or

(b) VMI ceases to offer support for the Licensed Software and support is not
otherwise available from a VMI's authorized contractor;

VMI shall grant Licensee, on terms reasonably satisfactory to VMI, a personal,
non transferable, non-exclusive, limited license to all necessary documentation,
software source codes, logic diagrams, and any special support tools used by VMI
required to maintain the Licensed Software for the sole use of Licensee.

13.4 Suspension of Obligations. If either party should default in the
performance or observance of any of its obligations hereunder, then, in addition
to all other rights and remedies available to the non-defaulting party, the
non-defaulting party may suspend performance and observance of any or all its
obligations under this Agreement, without liability, until the other party's
default is remedied.

SECTION 14 - DISPUTE RESOLUTION

14.1 Escalation Procedure. The parties shall attempt in good faith to resolve
any dispute arising out of or relating to this Agreement promptly by negotiation
between executives who shall have sufficient authority to sign a binding
settlement agreement. If the dispute has not been resolved by negotiation within
thirty (30) calendar days after receipt of the complaining party's notice of a
dispute ("Receipt of Notice"), or if the parties fail to meet within fifteen
(15) calendar days after receipt of notice, the parties shall endeavour to
settle the dispute by arbitration before a single arbitrator appointed under the
Commercial Arbitration Act (British Columbia). The arbitration shall be held in
Toronto, Ontario, Canada, or such other place as the parties may agree. No
depositions will be taken. All discoveries will be completed, and the
arbitration hearing will be commenced, within forty-five (45) calendar days
after appointment of the arbitrator, and the arbitration hearing will conclude
within thirty (30) calendar days after it commences. The arbitrator will make
every effort to enforce these timing requirements strictly, but may extend the
time periods upon a showing that exceptional circumstances require extension to
prevent manifest injustice The decision of the arbitrator will be rendered in
writing and will explain the reasons therefore. The arbitrator may render awards
of monetary damages, direction to take or refrain from taking action, or both.
The arbitrator shall award the prevailing party its costs incurred in connection
with the arbitration, including reasonable attorneys fees. The arbitrator may
not modify the terms of this Agreement. Judgment upon the award rendered in any
such arbitration may be entered in any court having jurisdiction thereof, or
application may be made to such court for a judicial acceptance of the award and
enforcement, as the law of such jurisdiction may require or allow. The
procedures specified in this Subsection shall be the sole and exclusive
procedures for the resolution of disputes between the parties arising out of or
relating to this Agreement, provided, however, that a party, without prejudice
to the above procedures, may file a complaint for statute of limitations or
venue reasons, or to seek a preliminary injunction or other provisional judicial
relief without the necessity of posting bond, if in its sole judgment such
action is necessary to avoid irreparable damage or to preserve the status quo.
Despite such action the parties will continue to participate in good faith in
the procedures specified in this Subsection. All applicable statutes of
limitation and defences based upon the passage of time shall be tolled while the
procedures specified in this Subsection are pending. The parties will take such
action, if any, required to effectuate such tolling.

14.2 Continued Performance. Subject to the provisions of this Agreement and
other than the specific subject matter of the dispute, the Parties shall
continue the performance of their obligations during the resolution of any
dispute or disagreement, including during any period of arbitration, unless and
until this Agreement is terminated or expires in accordance with its terms.

14.3 Injunctive Relief. Notwithstanding the provisions of this Subsection, each
Party shall retain the right and nothing shall prevent either Party from seeking
immediate injunctive relief if, in its business judgment, such relief is
necessary to protect its interests prior to utilizing or completing the dispute
resolution processes described in Subsection 13.1, including without limitation,
in respect of a claim by a Party based on a breach of the confidentiality
obligations herein.

SECTION 15 - GENERAL PROVISIONS

15.1 Schedules. Only the Schedules listed below are incorporated into this
Agreement by reference and are deemed to be part of this Agreement.

Schedule A - Software Description

Schedule B - Prices

Schedule C - Support and Maintenance

Schedule D - Recommended Hardware

Schedule E - Installation and Training

Schedule F - Acceptance Test

15.2 Assignment. This Agreement may not be assigned by either Party in whole or
in part, without the other Party's prior written consent provided that either
Party may assign this Agreement to a successor of all or substantially all of
its business or assets to which this Agreement relates provided that such
successor agrees to be bound by all of the terms and conditions of this
Agreement by which the assignor was bound.

15.3 Relationship of Parties. VMI is an independent contractor of Licensee. This
Agreement shall not be construed to and does not create a relationship of
agency, partnership, employment or joint venture. VMI shall not have the
authority to bind Licensee without the applicable prior written consent of
Licensee. The inclusion of portions of this Agreement in VMI's arrangements with
its subcontractors shall not create a contractual relationship between a VMI or
subcontractor of VMI and Licensee.

15.4 Licensee or Licensee Property. VMI shall take reasonable care of all
property (including real and personal property, whether tangible or intangible)
belonging to Licensee which may from time to time be in its care, under its
control or otherwise used by it and shall be responsible for any loss or damage
resulting from its negligence or wilful misconduct or that of its employees,
agents or subcontractors, and shall use such property solely for the purposes of
fulfilling its obligations hereunder in accordance with the instructions of
Licensee.

15.5 Force Majeure. No Party to this Agreement shall be liable to the other
Party for any failure or delay in fulfilling an obligation hereunder, excluding
payment obligations, if said failure or delay is attributable to circumstances
beyond its control, including, but not limited to, any fire, power failure,
labour dispute or government measure ("Force Majeure") The Parties agree that
the deadline for fulfilling the obligation in question shall be extended for a
period of time equal to that of the continuance of the Force Majeure. VMI shall
use all commercially reasonable efforts to minimize the effect of the Force
Majeure on its performance under this Agreement. Notwithstanding the continuance
of an event of Force Majeure, VMI may not delay performance of its obligations
under any circumstances by more than thirty (30) days, otherwise Licensee may
terminate this Agreement and procure the Licensed Software from a third party,
at its sole discretion.

15.6 Survival. The following sections shall survive the expiration or
termination of this Agreement, regardless of the reasons for its expiration or
termination, in addition to any other provision which by law or by its nature
should survive: Subsections 3.4, 3.5, 7.3, 12.5, 14.2, 14.6, 14.8 and Sections
5, 9, 10, 11 and 13.

15.7 Time of Essence. Time is of the essence in any matter relating to the
performance of this Agreement. Expiration of the deadlines for completion of a
Party's obligations hereunder shall constitute notice of default, without any
further action or notice being required from the other Party.

15.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein, the parties hereby specifically excluding the
application of the United Nations Convention on Contracts for the International
Sale of Goods.

15.9 Notices. All notices under the terms of this Agreement shall be given in
writing and sent by registered mail, return receipt requested and facsimile
transmission or shall be delivered by hand to the following addresses.





Licensee

Voice Mobility, Inc.

 

Attention: Harry Chan

 

100-4190 Lougheed Highway

 

Burnaby, B.C.

 

V5C 6A8

 

Fax # (604) 482.1169







All notices shall be presumed received when they are hand delivered, or five (5)
Business Days of their mailing, or on the Business Day following the day of
facsimile transmission.

15.10 Severability. If any provision, or portion thereof, of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such determination shall not impair or affect the validity,
legality or enforceability of the remaining provisions of this Agreement, and
each provision, or portion thereof, is hereby declared to be separate, severable
and distinct.

15.11 Waiver. A waiver of any provision of this Agreement shall only be valid if
provided in writing and shall only be applicable to the specific' incident and
occurrence so waived. The failure by either Party to insist upon the strict
performance of this Agreement, or to exercise any term hereof, shall not act as
a waiver of any right, promise or term, which shall continue in full force and
effect.

15.12 Remedies Cumulative. No single or partial exercise of any right or remedy
under this Agreement shall preclude any other or further exercise of any other
right or remedy in this Agreement or as provided at law or in equity. Rights and
remedies provided in this Agreement are cumulative and not exclusive of any
right or remedy provided at law or in equity.

15.13 Number and Gender. Unless the context requires otherwise, words importing
the singular include the plural and vice versa and words importing gender
include all genders.

15.14 Business Days. Any payment or notice that is required to be made or given
pursuant to this Agreement on a day that is not a Business Day shall be made or
given on the next Business Day.

15.15 Conflicts. In the event of any conflict or inconsistency between the terms
of the main body of this Agreement and any Schedule or Purchase Order, the terms
of the main body of this Agreement shall prevail, unless otherwise expressly
indicated and subject to any applicable provisions or laws in respect of tariffs
or other regulatory matters.

15.16 Amendment. This Agreement may only be amended by written agreement duly
executed by authorized representatives of the Parties.

15.17 Language. This Agreement has been drawn up in English at the express wish
of the Parties.

15.18 Entire Agreement. This Agreement shall constitute the entire agreement
between the Parties with respect to the subject matter hereof and shall replace
all prior promises or understandings, oral or written.

15.19 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

AGREED TO AND SIGNED

in duplicate by the duly authorized representatives of the Parties





Licensee

 

Voice Mobility, Inc.

     

Per:

 

Per:

     

Name:

 

Name:

     

Title:

 

Title:

     

Date:

 

Date:

                 

Per:

 

Per:

     

Name:

 

Name:

     

Title:

 

Title:

     

Date:

 

Date:

 

 

 

SCHEDULE A



SOFTWARE DESCRIPTION UCN 200 - v3.0



Configurable Service Offerings



Voice Mail (from basic to high end offerings) Fax Mail services (such as Fax to
email and Follow me Fax) Voice Mail to Email (desktop and mobile devices such as
PDAs) Web access to voice and fax messages One Number calling Outbound calling
from a mailbox Real-time Call Connect, using Follow Me services

1. Administrative User Interfaces



Web and telephony user interface with role-based security

2. Telephone Number Management



UCN 200 allows for flexible telephone number management

3. ***



Allows new subscribers to use their existing telephone number as their mailbox
number

4. Distributed Telephony



UCN 200 incorporates a distributed telephony architecture

5. VPIM Networking



Supports the Voice Profile for Internet Messaging (VPIM) protocol

6. Message Waiting Indication via ***



SMDI information for message waiting

7. Provisioning



High performance provisioning via the External Mailbox Interface (EMI), a state
of the art *** interface.

8. Subscriber Migration Support



Migration data includes subscriber and mailbox settings, voice and fax messages,
comments, greetings, and distribution lists.

9. Reporting



UCN 200 produces a comprehensive data export that can be used to generate
billing for system resource usage, and create custom reports using third-party
tools or in-house report writing expertise.

10. SMS and Pager Gateway Integration



Integrate with the service provider's SMS and/or paging gateways

11. Multi-Language Support

Subscriber Features



Real-Time Call Connect

Call Announce

Call Screening

Message Waiting Indication

Subscriber User Interfaces

System Architecture



*** *** *** *** *** *** ***

1. Scalability



Regardless of deployment size, the UCN 200 meets service provider and end user
performance expectations.

2. Availability



Fault tolerance and load balancing Deployment of critical services in redundant
configurations Low Mean Time to Recovery (MTTR) through the UCN 200 software's
self-restarting ability Industry standard SNMP-based monitoring and alerting,
allowing for the prevention of service-affecting faults

3. Security



System security has been integrated on numerous levels to address a wide range
of risks, including message eavesdropping, website defacement and system
compromise.



 

Telephone User Interface Map

[schedb.gif]



 

 

 

 

SCHEDULE B



PRICING



 

License Fees


UCN 200 Full Product Suite



 

 

 

$x.xx *** ( US Dollars )

Upon signing of the Agreement, the customer will pay Voice Mobility Inc a
deposit of 50% of the *** purchased. Subsequent *** must be purchased ***.

 

Installation

$

 

VMI will assist the customer in the installation of the VMI software at the
customer's location. Additional installation time will be charged at a rate of
$250 / hour. Travel and accommodations extra. Subject to availability.

Training - Tier 2


$

At the customer's location, VMI will train the personnel who will be responsible
for Tier 2 support. Travel and accommodations extra. Subject to availability.

Volume Pricing
3 - 5 students - /student/day
over 5 Students - /student/day



 

Training - Tier 1


$

At the customer's location, VMI will train Customer Service Representatives and
Help Desk Representatives on the VMI software suite. (Minimum class size 4
seats). Travel and accommodations extra. Subject to availability.

Volume Pricing
Up to 20 students - /student/day
20 - 40 students - /student/day
over 40 students - student/day

Maintenance & Support

 

Tier 3 application support, as described in Schedule C including, without
limitation, the delivery and provisioning of maintenance releases. These fees
are payable in advance, commencing 180 days after installation of the EM
software. Support beyond 4 hours per month will be charged at a rate of US $150
per hour or portion thereof.



 

 

 

SCHEDULE C

Software Maintenance and Support

1. Definitions



1.1 The terms defined in Section 1 of this Agreement shall have the same
interpretation within this Schedule. In addition, the following terms shall have
the meaning defined below:



(a) "approved hardware list" means a list of computer hardware devices attached
as Schedule D to this Agreement, which have been tested and found suitable for
the purpose of hosting the Licensed Software.

(b) "New Release" means enhancements or modifications to the Licensed Software
or new modules or supplementary modules that function in conjunction with the
Licensed Software, that materially improves the utility, efficiency, functional
capability or application of the Licensed Software, and which VMI has decided to
make available to its customers only for an additional charge.

(c) "non-standard hardware" means computer hardware devices not included on the
approved hardware list.

(d) "Software Error" means any software instruction or statement contained in or
absent from the Licensed Software, which, by its presence or absence, prevents
the Licensed Software from operating in accordance with VMI's published
specifications.

(e) "software update" means enhancements, extensions or other modifications to
the Licensed Software designed to correct software errors.

(f) "Software Support Period" means the period of 365 days commencing on the
date the Licensed Software has been accepted in accordance with Subsection 7.5
of this Agreement.

(g) "3rd party software" means software not produced by VMI.



2. Software Support Period



2.1 The obligations of VMI under this Schedule only apply during the Software
Support Period.

3. Suitability of Licensed Software



3.1 The Licensee agrees that they have fully researched the Licensed Software
and have determined that it is, in its present form, suitable for their purpose.
They further agree that they have fully disclosed their intended use of the
Licensed Software to VMI, and that they understand that it may not be possible
to alter the Licensed Software from its present form to meet an undisclosed
purpose and that VMI's inability to perform such alterations does not constitute
grounds to set aside this Agreement.

4. Approved Hardware



4.1 Schedule D to this Agreement details the computer hardware systems that the
Licensed Software is designed to operate on and as such are designated as
approved hardware. The Licensee warrants that the Licensed Software will only be
installed on approved hardware, and that they will take all reasonable
precautions to prevent non-standard hardware from being introduced into the
system.

4.2 The Licensee agrees that VMI will not support issues with the Licensed
Software that arise from an installation on a system containing non-standard
hardware.

5. Licensed Software Installation



5.1 The Licensee understands that the Licensed Software is designed to function
on a stand-alone system configuration, and that introducing 3rd party software
applications into the same system configuration may affect the Licensed
Software's performance. Accordingly, the Licensee warrants that they will
install the Licensed Software on computer systems dedicated to hosting the
Licensed Software and will ensure that no other software applications are
installed on that same computer system. The Licensee agrees that VMI will not
provide support on issues that arise due to the installation of 3rd party
software by Licensee.



5.2 The Licensee further warrants that the Licensed Software will be installed
in the manner documented by VMI, and that such installation will be performed by
VMI certified technical support personnel.



5.3 VMI recognizes that from time to time service packs, upgrades, patches, etc
may become available for the operating system and supporting applications of the
approved computer systems on which the Licensed Software is installed. VMI will
make every effort to test these for compatibility with the Licensed Software and
will advise the Licensee when they may be installed. The Licensee agrees that
VMI will not provide support for the Licensed Software if the Licensee installs
any service packs, upgrades, patches, etc that have not been tested and
certified for use with the Licensed Software. The installation of these service
packs, upgrades and patches, once certified, must be installed by VMI certified
technical support personnel.

6. Error correction services



6.1 Any failure of the Licensed Software to operate in accordance with VMI's
published specifications may be reported by the Licensee to VMI during the
Software Support Period. The Licensee may report failures either in writing or
by telephone or other remote communication. Upon receipt of a report of a
failure from Licensee, VMI shall use all reasonable efforts to provide the
Licensee with a permanent correction of the Software Error that caused the
failure or, at VMI's option, with a software patch or by-pass around the
Software Error as a temporary correction. The response time of the correction
will be minimized to the best of VMI's abilities and will be prioritized with
consideration of the severity of the error and the level of impact to the end
user service. Reported issues shall receive a response within 2 hours of the
time VMI receives the report. At a minimum, any such software patch or by-pass
shall cause the Licensed Software to meet VMI's published specifications for the
Licensed Software. Although VMI shall use all reasonable efforts to provide
permanent corrections for all Software Errors, Licensee acknowledges that
certain Software Errors may not be permanently corrected by VMI under this
Agreement. All Software Error corrections, whether temporary or permanent, shall
become part of the Licensed Software and shall be subject to the terms and
conditions of Licensee's license with respect to the Licensed Software.



6.2 If Licensee reports a Software Error to VMI, Licensee shall give VMI
reasonable access to the computer system on which the Licensed Software resides,
and shall provide such information as VMI may reasonably request, including
sample output and other diagnostic information, in order to permit VMI to
expeditiously correct the Software Error.

6.3 Software Errors and support issues reported to VMI that can be resolved by
the client using information derived from documentation or training content are
subject to charges by VMI as outlined in Schedule B.

7. Support Personnel



7.1 The Licensee recognizes that the Licensed Software and its supporting
computer hardware form a complex system that requires special knowledge and
training to operate and maintain. The Licensee agrees that only those personnel
who have been certified by VMI to support the system will be permitted to do so.

8. Support line service



8.1 VMI shall provide Licensee remote access to VMI's personnel, to help the
Licensee in answering questions with respect to the Licensed Software during VMI
business hours. The Licensee's access to the VMI's personnel shall include both
telephone access and access by means of VMI's electronic mail service, if and
when made available by VMI, provided, however, that all costs incurred by
Licensee in the use of telephone and terminal equipment shall be the
responsibility of Licensee.

8.2 By notice in writing to VMI, the Licensee shall appoint a user
representative or representatives who shall be the only individuals entitled to
access the support line on behalf of Licensee. Such representatives must be
technical support staff certified by VMI to support and administer the Licensed
Software. The Licensee may change any such appointment by advance written notice
to VMI.

8.3 Calls to the support line, during business hours or not, which concern an
issue that is documented and explained in VMI's software documentation, or for
questions which a VMI certified technical support person would reasonably be
expected to be able to answer, of which VMI's technical support staff shall be
the sole judge, shall be considered extraneous support and will be billed to the
Licensee at the agreed upon rate for technical support.

9. Support charges and on-site services



9.1 Except as otherwise expressly provided in this Agreement, the monthly or
yearly support charge specified in this Agreement is inclusive of all software
support services described in this Agreement except for on-site Software Error
correction services. VMI shall provide on-site services, when requested by
Licensee, at VMI's standard hourly or daily rates.



10. Licensee's responsibilities



10.1 Licensee shall ensure that VMI has access to installed system through the
Internet.

10.2 Licensee shall be responsible for installation of all Software Error
corrections.

10.3 The Licensee shall protect data from loss by implementing back-up
procedures.

10.4 The Licensee shall save and hold harmless VMI from any damages whatsoever
arising out of or related to the use of or inability to use the Licensed
Software including, but not limited to direct, indirect, special, incidental, or
consequential damages, and damages for loss of business profits, business
interruption, loss of business information, or other pecuniary loss, even if VMI
has been advised of the possibility of such damages, whether such liability is
based on contract, tort, warranty or any other legal or equitable grounds.

11. Excluded services



11.1 VMI is not obligated to correct a failure of the Licensed Software to
operate in accordance with this Agreement if the failure results from:



(a) use of the Licensed Software by Licensee other than in accordance with
Licensee's license;



(b) conditions resulting from the use of hardware or software that is supplied
by other than VMI and that is not in accordance with this Agreement;



(c) modifications to the Licensed Software or system configuration other than as
approved by VMI; or



(d) conditions resulting from the use of non-VMI certified personnel to provide
support or maintenance to the Licensed Software.



12. New releases



12.1 During the Software Support Period, VMI shall keep the Licensee informed
of, and make available to the Licensee through separate license agreements and
at additional cost, all New Releases of the Licensed Software. VMI shall make
any New Releases available to Licensee at the same time as it makes them
available to its other customers and on substantially the same terms and
conditions as set out in Licensee's license with respect to the Licensed
Software.

12.2 To ensure that its customer base is providing end users with access to the
up-to-date features of the Licensed Software, VMI may, from time to time, retire
a version of the Licensed Software. At such time, VMI will terminate all support
for the version being retired. VMI will serve notice to the Licensee that it
intends to terminate support for a previous version of the Licensed Software a
minimum of 180 days prior to the date on which support for the version will
cease. At such time, the Licensee will be given reasonable opportunity to
upgrade the version of the Licensed Software they are using in accordance with
the provisions of subsection 12.1.



 

 

SCHEDULE D



RECOMMENDED HARDWARE version 3.0

NOTE: This list is an example reference only and subject to changes. VMI should
be consulted before purchasing equipment to confirm the hardware/software is
suitable for the deployment. Dell Computer Corporation equipment and part
numbers are specified herein, however equivalent products from alternative
vendors are acceptable.



***

Hardware

Dell PowerEdge 2600
Dual 1GHz (or better) PIII CPUs
512MB ECC SDRAM as 2x256MB DIMMs
2 9GB (or larger) 10K hot swap SCSI drives (RAID 1)
PERC 3/Di RAID enabling kit
***
Fast Ethernet NIC (Built in as standard equipment w/ PE2500.)
Graphics display capable of 800x600 at 256 colours (Built in as standard
equipment w/ PE2500.)
Redundant power supply
Fail over power source support

Operating System

Win2K Server/SP2 using MPS HAL

Required Software

***. (included with ***)

Licenses

*** Fax licenses. Need as many fax licenses, as there are simultaneous fax
channels in use. This number is calculated by Customer Management, based on
anticipated usage patterns at deployment time. To ensure compliance over time,
the service provider will have to monitor the actual number of simultaneous fax
channels used using the new fax channel resource usage data.



Optionally Required Equipment



If the *** is deployed in a geographically remote location a monitor, keyboard,
and mouse may be required. The only time this additional equipment would not be
required is if an appropriate KVM (Keyboard, Video, Mouse) switch is available
to plug into. If such a switch is available then the appropriate hook ups
(cables) will be required instead.



*** or ***

Hardware

Dell PowerEdge 1650
Dual 733MHz (or better) PIII CPUs
512MB ECC SDRAM as 2x256MB DIMMs
2 9GB (or larger) 10K hot swap SCSI drives. (RAID 1)
PERC 3/Di RAID enabling kit
2 Fast Ethernet NICs (2 1000BaseT ports built in as standard equipment w/
PE1650.)
Graphics display capable of 800x600 at 256 colours (Built in as standard
equipment w/ PE2500.)
Redundant power supply



Operating System

Win2K Server/SP2



Software

JRun Server Pro v3.02a (No purchase required. See Licenses below.)
Java Runtime Environment (JRE) v1.3.1 (No purchase or licenses required.)
JSQL Connect JDBC driver v2.27



Licenses

1 JRun CPU license required for each CPU (2 licenses required for minimum
configuration.)



***

Hardware

Dell PowerEdge 2600
Dual 1GHz (or better) PIII CPUs
1GB ECC SDRAM as 2x512MB DIMMs
2 18GB 10K hot swap SCSI drives. (RAID 1 - installed in the media bay)
PERC 3/Di RAID enabling kit
Intel Pro/100S network card (Built into PE2500.)
Redundant power supply
Fail over power source support

***

Option 1: (36GB hard drives)

4 - 6 36GB 10K hot swap SCSI drives

Drives on the 1x6 backplane

Drives as RAID 5 plus a hot spare



Option 2: (73GB hard drives)

4 - 6 73GB 10K hot swap SCSI drives

Drives on the 1x6 backplane

Drives as RAID 5 plus a hot spare



***

2 36GB 10K hot swap SCSI drives

Drives on the 1x6 backplane

Drives as RAID 1

Operating System

Win2K Server/SP2



Software

Microsoft SQL Server 2000/SP2 (No purchase required. See Licenses below.)



Licenses

1 SQL Server 2000 Runtime processor license for each CPU. (2 licenses for min.
configuration.)

1 Win2K Server Client Access License (CAL) for every inbound voice/fax channel,
outbound fax channel, and maximum number of web sessions.



***

Dell PowerVault 755N NAS



1 1GHz PIII CPU

512MB ECC SDRAM

1 PERC3/DC RAID controller

No internal hard drives

Option 1:

Power Vault 210S external rack mounted disk storage chassis

4 - 12 73GB 10K hot swap SCSI drives (Configured as RAID 5 plus 1 hot spare.)

Option 2:

Power Vault 220S external rack mounted disk storage chassis

4 - 14 73GB 10K hot swap SCSI drives (Configured as RAID 5 plus 1 hot spare.)



***



Hardware

Dell PowerEdge 1650
733MHz (or better) PIII CPU
512MB ECC SDRAM as 2x256MB DIMMs
2 9GB (or larger) 10K hot swap SCSI drives (RAID 1)
PERC 3/Di RAID enabling kit
2 Fast Ethernet NICs (2 1000BaseT ports built in as standard equipment w/
PE1650.)
Graphics display capable of 800x600 at 256 colours (Built in as standard
equipment w/ PE1650.)
Redundant power supply



Operating System

Win2K Server/SP2



Software

JRun Server Pro v3.02a
Java Runtime Environment (JRE) v1.3.1 (no purchase or license required).
JSQL Connect JDBC driver v2.27

Licenses

1 JRun CPU license required for each CPU (1 license required for minimum
configuration.)



***

Hardware

Dell PowerEdge 1650
Dual 733MHz (or better) PIII CPU
512MB ECC SDRAM as 2x256MB DIMMs
2 9GB (or larger) 10K hot swap SCSI drives (RAID 1)
PERC 3/Di RAID enabling kit
2 Fast Ethernet NICs (2 1000BaseT ports built in as standard equipment w/
PE1650.)
Graphics display capable of 800x600 at 256 colours (Built in as standard
equipment w/ PE1650.)
Redundant power supply



Operating System

Win2K Server/SP2



Software

None

Licenses

None

Internal Network

SMC5608DS fast Ethernet hub

Cisco Catalyst 3524XL switch. (For larger systems.)

Terminal Server for MWI over SMDI

Perle Systems IOLAN+ 8 Rack

8 or 16 port models available

AC and -48VDC models available



Other Items

Video Monitor

Minimum resolution of 800x600 with 256 colour depth

Keyboard - Windows 2000 compatible

Mouse - Windows 2000 compatible

KVM switch

KVM must be capable of maintaining KVM signals even if the node is not the
active node. This will ensure the keyboard and mouse are available if the server
is rebooted. Care must be taken when evaluating for this feature as experience
has shown that many KVMs claiming this feature in fact do not have it.

Appropriate number of KVM cables



 

 

 

SCHEDULE E



INSTALLATION AND TRAINING



 

Installation

The hardware and software is installed and configured on site with the
assistance of a VMI support engineer. Before installation the client's
environment is expected to be provisioned with the necessary components (T1/E1
spans, networking, power, rack space and air conditioning).



In addition, the client's technical personnel responsible for the maintenance of
the VMI system are expected to be made available to the field engineer during
the installation time frame for troubleshooting and configuration.

Training

All necessary training to administer VMI's software will be provided by VMI.
This will include (but not limited to) the following components:





Tier I Support - End user problems and tutorials for help desk support
 * Tier II Support and Administration - System Administration for service
   offerings, system configuration, telephony administration, email parameters,
   MWI, VPIM

 * Troubleshooting

 

 

SCHEDULE F



ACCEPTANCE TEST



 

The following steps (tests) are performed after installation to ensure system
stability and functionality:

Log into Admin WUI - default system administrator Log out of Admin WUI - default
system administrator Add administrative users Add valid License. Add Trunk Group
Add and modify trunks. Add Telephone Number Group Add network DID range Add
Access Number Add *** Access Number (if applicable) Add Restricted Dial Rule Add
Help Desk Phone Number Add Feature Bundles. Add Mailbox Modify a mailbox.
Subscriber WUI login Subscriber WUI logout Email notification of voice and fax
messages (if applicable) Receive voice messages Receive fax messages (if
applicable) Review messages using Subscriber TUI Review messages using
Subscriber WUI Save messages using the Subscriber TUI Save messages using
Subscriber WUI Delete messages using the Subscriber TUI. Delete messages using
the Subscriber WUI. Record a standard greeting. Direct calls using the
Subscriber TUI Direct calls using the Subscriber WUI. Call Connect basic
functionality

 

 

 

 

 

 

 